



 
Modine Manufacturing Company
 


 
$75,000,000
 


 


 
4.91% Senior Notes due September 29, 2015
 


 


 
______________
 
Note Purchase Agreement
 


 
_____________
 


 
Dated as of September 29, 2005
 



--


--------------------------------------------------------------------------------



 


Table of Contents
 
(Not a part of the Agreement)
 
Section Heading Page
Section 1. Authorization of Notes 
Section 2. Sale and Purchase of Notes 
Section 2.1. Purchase and Sale of Notes 
Section 2.2. Subsidiary Guaranties 
Section 3. Closing 
Section 4. Conditions to Closing 
Section 4.1. Representations and Warranties 
Section 4.2. Performance; No Default 
Section 4.3. Compliance Certificates 
Section 4.4. Opinions of Counsel 
Section 4.5. Purchase Permitted by Applicable Law, Etc. 
Section 4.6. Sale of Other Notes 
Section 4.7. Payment of Special Counsel Fees. 
Section 4.8. Private Placement Number 
Section 4.9. Changes in Corporate Structure 
Section 4.10. Funding Instructions 
Section 4.11. Proceedings and Documents 
Section 5. Representations and Warranties of the Company 
Section 5.1. Organization; Power and Authority 
Section 5.2. Authorization, Etc. 
Section 5.3. Disclosure 
Section 5.4. Organization and Ownership of Shares of Subsidiaries 
Section 5.5. Financial Statements; Material Liabilities 
Section 5.6. Compliance with Laws, Other Instruments, Etc. 
Section 5.7. Governmental Authorizations, Etc. 
Section 5.8. Litigation; Observance of Statutes and Orders 
Section 5.9. Taxes 
Section 5.10. Title to Property; Leases 
Section 5.11. Licenses, Permits, Etc 
Section 5.12. Compliance with ERISA 
Section 5.13.  Private Offering by the Company 
Section 5.14. Use of Proceeds; Margin Regulations 
Section 5.15. Existing Debt 
Section 5.16. Foreign Assets Control Regulations, Etc. 
Section 5.17. Status under Certain Statutes 
Section 5.18. Notes Rank Pari Passu 
Section 5.19. Environmental Matters 
Section 6. Representations of the Purchasers 
Section 6.1. Purchase for Investment 
Section 6.2. Accredited Investor 
Section 6.3. Source of Funds 
Section 7. Information as to the Company 
Section 7.1. Financial and Business Information 
Section 7.2. Officer’s Certificate 
Section 7.3. Visitation 
Section 8. Prepayment of the Notes 
Section 8.1. Required Prepayments 
Section 8.2. Optional Prepayments with Make-Whole Amount 
Section 8.3. Allocation of Partial Prepayments 
Section 8.4. Maturity; Surrender, Etc. 
Section 8.5. Purchase of Notes 
Section 8.6. Make-Whole Amount 
Section 9. Affirmative Covenants 
Section 9.1. Compliance with Law 
Section 9.2. Insurance 
Section 9.3. Maintenance of Properties 
Section 9.4. Payment of Taxes 
Section 9.5. Corporate Existence, Etc. 
Section 9.6. Notes to Rank Pari Passu 
Section 9.7. Books and Records 
Section 9.8. Guaranty by Subsidiaries 
Section 9.9. Additional Covenant 
Section 10. Negative Covenants 
Section 10.1. Limitations on Consolidated Total Debt 
Section 10.2. Limitations on Subsidiary Debt 
Section 10.3. Limitation on Liens 
Section 10.4. Sale of Assets 
Section 10.5. Mergers, Consolidations and Sales of Assets 
Section 10.6. Transactions with Affiliates 
Section 10.7. Line of Business 
Section 10.8. Terrorism Sanctions Regulations 
Section 11. Events of Default 
Section 12. Remedies on Default, Etc. 
Section 12.1. Acceleration 
Section 12.2. Other Remedies 
Section 12.3. Rescission 
Section 12.4. No Waivers or Election of Remedies, Expenses, Etc. 
Section 13. Registration; Exchange; Substitution of Notes 
Section 13.1. Registration of Notes 
Section 13.2. Transfer and Exchange of Notes 
Section 13.3. Replacement of Notes 
Section 14. Payments on Notes 
Section 14.1. Place of Payment 
Section 14.2. Home Office Payment 
Section 15. Expenses, Etc. 
Section 15.1. Transaction Expenses 
Section 15.2. Survival 
Section 16. Survival of Representations and Warranties; Entire Agreement 
Section 17. Amendment and Waiver 
Section 17.1. Requirements 
Section 17.2. Solicitation of Holders of Notes 
Section 17.3. Binding Effect, Etc. 
Section 17.4. Notes held by Company, Etc. 
Section 18. Notices 
Section 19. Reproduction of Documents 
Section 20. Confidential Information 
Section 21. Substitution of Purchaser 
Section 22. Miscellaneous 
Section 22.1. Successors and Assigns 
Section 22.2. Payments Due on Non-Business Days 
Section 22.3. Accounting Terms 
Section 22.4. Severability 
Section 22.5. Construction, Etc. 
Section 22.6. Counterparts 
Section 22.7. Governing Law 
Section 22.8. Jurisdiction and Process; Waiver of Jury Trial 
Signature 

--


--------------------------------------------------------------------------------



Schedule A — Information Relating to Purchasers


Schedule B — Defined Terms


Schedule 5.3 — Disclosure Materials


Schedule 5.4 — Subsidiaries of the Company and Ownership of Subsidiary Stock


Schedule 5.5 — Financial Statements


Schedule 5.15 — Existing Debt


Schedule 10.2 — Investments


Exhibit 1
—
Form of 4.91% Senior Note due September 29, 2015



Exhibit 2.2(a)
—
Form of Subsidiary Guaranty



Exhibit 2.2(b)
—
Form of Intercreditor Agreement



Exhibit 4.4(a)
—
Form of Opinion of Special Counsel for the Company



Exhibit 4.4(b)
—
Form of Opinion of Special Counsel for the Purchasers





 



--


--------------------------------------------------------------------------------




Modine Manufacturing Company
1500 DeKoven Avenue
Racine, Wisconsin 53403-2552
 


 
4.91% Senior Notes due September 29, 2015
 


 
Dated as of September 29, 2005
 


To Each of the Purchasers Listed in
Schedule A Hereto:
 
Ladies and Gentlemen:
 
Modine Manufacturing Company, a Wisconsin corporation (the “Company”), agrees
with each of the purchasers whose names appear at the end hereof (each, a
“Purchaser” and, collectively, the “Purchasers”) as follows:
 
Section 1.
Authorization of Notes.

 
The Company will authorize the issue and sale of $75,000,000 aggregate principal
amount of its 4.91% Senior Notes due September 29, 2015 (the “Notes”, such term
to include any such notes issued in substitution therefor pursuant to
Section 13). The Notes shall be substantially in the form set out in Exhibit 1.
Certain capitalized and other terms used in this Agreement are defined in
Schedule B; and references to a “Schedule” or an “Exhibit” are, unless otherwise
specified, to a Schedule or an Exhibit attached to this Agreement.
 
Section 2.
Sale and Purchase of Notes

 
Section 2.1.Purchase and Sale of Notes. Subject to the terms and conditions of
this Agreement, the Company will issue and sell to each Purchaser and each
Purchaser will purchase from the Company, at the Closing provided for in
Section 3, Notes in the principal amount specified opposite such Purchaser’s
name in Schedule A at the purchase price of 100% of the principal amount
thereof. The Purchasers’ obligations hereunder are several and not joint
obligations and no Purchaser shall have any liability to any Person for the
performance or non-performance of any obligation by any other Purchaser
hereunder.
 
Section 2.2.Subsidiary Guaranties. (a) The payment by the Company of all amounts
due with respect to the Notes and the performance by the Company of its
obligations under this Agreement will be absolutely and unconditionally
guaranteed by Modine Delaware LLC, a Delaware limited liability company, Modine
Climate Systems Inc., a Kentucky corporation, Thermacore International, Inc., a
Pennsylvania corporation, Thermacore, Inc., a Pennsylvania corporation, Thermal
Corp., a Delaware corporation, Modine, Inc., (formerly Modine Acquisition
Corporation), a Delaware corporation, Modine Jackson, Inc., a Delaware
corporation, Airedale Inc., a Delaware corporation, and Airedale North America,
Inc., a Pennsylvania corporation (together with any additional Subsidiary who
delivers a guaranty pursuant to Section 9.8, the “Subsidiary Guarantors”)
pursuant to the guaranty agreement substantially in the form of Exhibit 2.2(a)
attached hereto and made a part hereof (as the same may be amended, modified,
extended or renewed, the “Subsidiary Guaranty”).
 
(b)The enforcement of the rights and benefits in respect of the Subsidiary
Guaranty and the allocation of proceeds thereof shall be subject to an
intercreditor agreement substantially in the form of Exhibit 2.2(b) attached
hereto and made a part hereof (as the same may be amended, modified, extended or
renewed, the “Intercreditor Agreement”).
 
(c)The holders of the Notes acknowledge and agree that such holders will
discharge and release any Subsidiary Guarantor from the Subsidiary Guaranty to
which it is a party pursuant to the written request of the Company, provided
that (i) such Subsidiary Guarantor has been released and discharged as an
obligor and guarantor under and in respect of all Debt of the Company and the
Company so certifies to the holders of the Notes in a certificate which
accompanies such request for release and discharge, such release is hereby
conditioned upon the Company’s agreement that if, for any reason whatsoever,
such Subsidiary Guarantor thereafter becomes an obligor or guarantor under and
in respect of any Debt of the Company, then the Company shall contemporaneously
provide written notice thereof to the holders of the Notes accompanied by an
executed Subsidiary Guaranty of such Subsidiary Guarantor, and (ii) at the time
of such release and discharge, the Company shall deliver a certificate of a
Responsible Officer to the holders of the Notes to the effect that no Default or
Event of Default exists.
 
(d)The Company agrees that it will not, nor will it permit any Subsidiary or
Affiliate to, directly or indirectly, pay or cause to be paid any consideration
or remuneration, whether by way of supplemental or additional interest, fee or
otherwise, to any creditor of the Company or of any Subsidiary Guarantor as
consideration for or as an inducement to the entering into by any such creditor
of any release or discharge of any Subsidiary Guarantor with respect to any
liability of such Subsidiary Guarantor as an obligor or guarantor under or in
respect of Debt of the Company, unless such consideration or remuneration is
concurrently paid, on the same terms, ratably to the Noteholders of all of the
Notes then outstanding.
 
Section 3.
Closing.

 
The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of Chapman and Cutler LLP, 111 West Monroe Street, Chicago,
Illinois 60603, at 10:00 a.m. Chicago time, at a closing (the “Closing”) on
September 29, 2005 or on such other Business Day thereafter on or prior to
September 30, 2005 as may be agreed upon by the Company and the Purchasers. At
the Closing, the Company will deliver to each Purchaser the Notes to be
purchased by such Purchaser in the form of a single Note (or such greater number
of Notes in denominations of at least $100,000 as such Purchaser may request)
dated the date of the Closing and registered in such Purchaser’s name (or in the
name of its nominee), against delivery by such Purchaser to the Company or its
order of immediately available funds in the amount of the purchase price
therefor by wire transfer of immediately available funds for the account of the
Company to account number 24114794 at Marshall & Ilsley Bank, Milwaukee,
Wisconsin, ABA No. 075000051 (Bank Contact: James Miller (414) 765-7779). If at
the Closing the Company shall fail to tender such Notes to any Purchaser as
provided above in this Section 3, or any of the conditions specified in
Section 4 shall not have been fulfilled to such Purchaser’s satisfaction, such
Purchaser shall, at its election, be relieved of all further obligations under
this Agreement, without thereby waiving any rights such Purchaser may have by
reason of such failure or such nonfulfillment.
 
Section 4.
Conditions to Closing.

 
Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:
 
Section 4.1.Representations and Warranties. (a) The representations and
warranties of the Company in this Agreement shall be correct when made and at
the time of the Closing.
 
(b)The representations and warranties of each Subsidiary Guarantor in the
Subsidiary Guaranty shall be correct when made and at the time of Closing.
 
Section 4.2.Performance; No Default. (a) The Company shall have performed and
complied with all agreements and conditions contained in this Agreement required
to be performed or complied with by it prior to or at the Closing, and after
giving effect to the issue and sale of the Notes (and the application of the
proceeds thereof as contemplated by Section 5.14), no Default or Event of
Default shall have occurred and be continuing.
 
(b)Each Subsidiary Guarantor shall have performed and complied with all
agreements and conditions contained in the Subsidiary Guaranty required to be
performed and complied with by it prior to or at the Closing, and after giving
effect to the issue and sale of Notes (and the application of the proceeds
thereof as contemplated by Section 5.14), no Default or Event of Default shall
have occurred and be continuing.
 
Section 4.3.Compliance Certificates.
 
(a)Company Officer’s Certificate. The Company shall have delivered to such
Purchaser an Officer’s Certificate, dated the date of the Closing, certifying
that the conditions specified in Sections 4.1(a), 4.2(a) and 4.9 have been
fulfilled.
 
(b)Subsidiary Guarantor Officer’s Certificate. Each Subsidiary Guarantor shall
have delivered to such Purchaser a certificate of an authorized officer, dated
the date of the Closing, certifying that the conditions set forth in Section
4.1(b), 4.2(b) and 4.9 have been fulfilled.
 
(c)Company Secretary’s Certificate. The Company shall have delivered to such
Purchaser a certificate of its Secretary or Assistant Secretary, dated the date
of Closing, certifying as to the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
the Notes and this Agreement.
 
(d)Subsidiary Guarantor Secretary’s Certificate. Each Subsidiary Guarantor shall
have delivered to such Purchaser a certificate of its Secretary or Assistant
Secretary, dated the date of Closing, certifying as to the resolutions attached
thereto and other corporate proceedings relating to the authorization, execution
and delivery of the Subsidiary Guaranty.
 
Section 4.4.Opinions of Counsel. Such Purchaser shall have received opinions in
form and substance satisfactory to such Purchaser, dated the date of the Closing
(a) from Quarles & Brady LLP, counsel for the Company and the Subsidiary
Guarantors, covering the matters set forth in Exhibit 4.4(a) and covering such
other matters incident to the transactions contemplated hereby as such Purchaser
or its counsel may reasonably request (and the Company hereby instructs its
counsel to deliver such opinion to the Purchasers) and (b) from Chapman and
Cutler LLP, the Purchasers’ special counsel in connection with such
transactions, substantially in the form set forth in Exhibit 4.4(b) and covering
such other matters incident to such transactions as such Purchaser may
reasonably request.
 
Section 4.5.Purchase Permitted by Applicable Law, Etc. On the date of the
Closing such Purchaser’s purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject such
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation, which law or regulation was not in effect on the date hereof.
If requested by such Purchaser, such Purchaser shall have received an Officer’s
Certificate certifying as to such matters of fact as such Purchaser may
reasonably specify to enable such Purchaser to determine whether such purchase
is so permitted.
 
Section 4.6.Sale of Other Notes. Contemporaneously with the Closing, the Company
shall sell to each other Purchaser, and each other Purchaser shall purchase, the
Notes to be purchased by it at the Closing as specified in Schedule A.
 
Section 4.7.Payment of Special Counsel Fees.. Without limiting the provisions of
Section 15.1, the Company shall have paid on or before the Closing the fees,
charges and disbursements of the Purchasers’ special counsel referred to in
Section 4.4 to the extent reflected in a statement of such counsel rendered to
the Company at least one Business Day prior to the Closing.
 
Section 4.8.Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the Securities
Valuation Office of the National Association of Insurance Commissioners) shall
have been obtained for the Notes.
 
Section 4.9.Changes in Corporate Structure. Neither the Company nor any
Subsidiary Guarantor shall have changed its jurisdiction of incorporation or
organization, as applicable, or been a party to any merger or consolidation or
succeeded to all or any substantial part of the liabilities of any other entity,
at any time following the date of the most recent financial statements referred
to in Schedule 5.5.
 
Section 4.10.Funding Instructions. At least three Business Days prior to the
date of the Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Company confirming the
information specified in Section 3 including (i) the name and address of the
transferee bank, (ii) such transferee bank’s ABA number and (iii) the account
name and number into which the purchase price for the Notes is to be deposited.
 
Section 4.11.Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be reasonably
satisfactory to such Purchaser and its special counsel, and such Purchaser and
its special counsel shall have received all such counterpart originals or
certified or other copies of such documents as such Purchaser or such special
counsel may reasonably request.
 
Section 5.
Representations and Warranties of the Company.

 
The Company represents and warrants to each Purchaser that:
 
Section 5.1.Organization; Power and Authority. The Company is a corporation duly
organized, validly existing and in good standing or equivalent status under the
laws of its jurisdiction of incorporation, and is duly qualified as a foreign
corporation and is in good standing or equivalent status in each jurisdiction in
which such qualification is required by law, other than those jurisdictions as
to which the failure to be so qualified or in good standing would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Company has the corporate power and authority to own or hold
under lease the properties it purports to own or hold under lease, to transact
the business it transacts and proposes to transact, to execute and deliver this
Agreement and the Notes and to perform the provisions hereof and thereof.
 
Section 5.2.Authorization, Etc. This Agreement and the Notes have been duly
authorized by all necessary corporate action on the part of the Company, and
this Agreement constitutes, and upon execution and delivery thereof each Note
will constitute, a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
 
Section 5.3.Disclosure. The Company, through its agent, McDonald Investments
Inc., has delivered to each Purchaser a copy of a Confidential Information
Memorandum, dated August 2005 (the “Memorandum”), relating to the transactions
contemplated hereby. This Agreement, the Memorandum and the documents,
certificates or other writings identified in Schedule 5.3, and the financial
statements listed in Schedule 5.5 (this Agreement, the Memorandum and such
documents, certificates or other writings and such financial statements
delivered to each Purchaser prior to August 30, 2005 being referred to,
collectively, as the “Disclosure Documents”), taken as a whole, do not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein not misleading in light of the
circumstances under which they were made. Since March 31, 2005, there has been
no change in the financial condition, operations, business or properties of the
Company or any Subsidiary except changes that individually or in the aggregate
would not reasonably be expected to have a Material Adverse Effect.
 
Section 5.4.Organization and Ownership of Shares of Subsidiaries.
(a) Schedule 5.4 is (except as noted therein) a complete and correct list of the
Company’s Subsidiaries, showing, as to each Subsidiary, the correct name
thereof, the jurisdiction of its organization, and the percentage of shares of
each class of its capital stock or similar equity interests outstanding owned by
the Company and each other Subsidiary.
 
(b)All of the outstanding shares of capital stock or similar equity interests of
each Subsidiary shown in Schedule 5.4 as being owned by the Company and its
Subsidiaries have been validly issued, are fully paid and nonassessable (subject
to Section 180.0622(2)(b) of the Wisconsin Business Corporation Law, as
judicially interpreted, to the extent applicable) and are owned by the Company
or another Subsidiary free and clear of any Lien (except as otherwise disclosed
in Schedule 5.4).
 
(c)Each Subsidiary identified in Schedule 5.4 is a corporation or other legal
entity duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, and is duly qualified as a foreign corporation
or other legal entity and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each such
Subsidiary has the corporate or other power and authority to own or hold under
lease the properties it purports to own or hold under lease and to transact the
business it transacts and proposes to transact.
 
Section 5.5.Financial Statements; Material Liabilities. The Company has
delivered to each Purchaser copies of the financial statements of the Company
and its Subsidiaries listed on Schedule 5.5. All of said financial statements
(including in each case the related schedules and notes) fairly present in all
material respects the consolidated financial position of the Company and its
Subsidiaries as of the respective dates specified in such financial statements
and the consolidated results of their operations and cash flows for the
respective periods so specified and have been prepared in accordance with GAAP
consistently applied throughout the periods involved except as set forth in the
notes thereto (subject, in the case of any interim financial statements, to
normal year-end adjustments). The Company and its Subsidiaries do not have any
Material liabilities that are not disclosed on such financial statements or
otherwise disclosed in the Disclosure Documents.
 
Section 5.6.Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Company of this Agreement and the Notes will not
(a) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of the Company or
any Subsidiary under, any indenture, mortgage, deed of trust, loan, purchase or
credit agreement, lease, corporate charter or by-laws, or any other Material
agreement or instrument to which the Company or any Subsidiary is bound or by
which the Company or any Subsidiary or any of their respective properties may be
bound or affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to the Company or any Subsidiary
or (c) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Company or any Domestic Subsidiary or,
to the knowledge of the Company, any Foreign Subsidiary.
 
Section 5.7.Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Company of this Agreement or the Notes (other than a filing of a Form 8-K
with the SEC disclosing the Company’s entry into this Agreement).
 
Section 5.8.Litigation; Observance of Statutes and Orders. (a) There are no
actions, suits, investigations or proceedings pending or, to the knowledge of
the Company, threatened against or affecting the Company or any Subsidiary or
any property of the Company or any Subsidiary in any court or before any
arbitrator of any kind or before or by any Governmental Authority that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.
 
(b)Neither the Company nor any Subsidiary is in default under any order,
judgment, decree or ruling of any court, arbitrator or Governmental Authority or
is in violation of any applicable law, ordinance, rule or regulation (including
without limitation Environmental Laws or the USA Patriot Act) of any
Governmental Authority, which default or violation, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.
 
Section 5.9.Taxes. The Company and its Subsidiaries have filed all income tax
returns that are required to have been filed in any jurisdiction, and have paid
all taxes shown to be due and payable on such returns and all other taxes and
assessments payable by them, to the extent such taxes and assessments have
become due and payable and before they have become delinquent, except for any
taxes and assessments (a) the amount of which is not individually or in the
aggregate Material or (b) the amount, applicability or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which the Company or a Subsidiary, as the case may be, has
established adequate reserves in accordance with GAAP. The Federal income tax
liabilities of the Company and its Subsidiaries have been finally determined
(whether by reason of completed audits or the statute of limitations having run)
for all fiscal years up to and including the fiscal year ended March 31, 2001.
 
Section 5.10.Title to Property; Leases. The Company and its Subsidiaries have
good and sufficient title to their respective Material properties, including all
such properties reflected in the most recent audited balance sheet referred to
in Section 5.5 or purported to have been acquired by the Company or any
Subsidiary after said date (except as sold or otherwise disposed of in the
ordinary course of business), in each case free and clear of Liens prohibited by
this Agreement, except for those defects in title and Liens that, individually
or in the aggregate, would not have a Material Adverse Effect. All Material
leases are valid and subsisting and are in full force and effect in all material
respects.
 
Section 5.11.Licenses, Permits, Etc. (a) The Company and its Subsidiaries own or
possess all licenses, permits, franchises, authorizations, patents, copyrights,
proprietary software, service marks, trademarks and trade names, or rights
thereto, that are Material, without known conflict with the rights of others,
except for those conflicts that, individually or in the aggregate, would not
have a Material Adverse Effect.
 
(b)To the best knowledge of the Company, no product of the Company or any of its
Subsidiaries infringes in any Material respect any license, permit, franchise,
authorization, patent, copyright, proprietary software, service mark, trademark,
trade name or other right owned by any other Person.
 
(c)To the best knowledge of the Company, there is no Material violation by any
Person of any right of the Company or any of its Subsidiaries with respect to
any patent, copyright, proprietary software, service mark, trademark, trade name
or other right owned or used by the Company or any of its Subsidiaries.
 
Section 5.12.Compliance with ERISA. (a) The Company and each ERISA Affiliate
have operated and administered each Plan in compliance with all applicable laws
except for such instances of noncompliance as have not resulted in and could not
reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any ERISA Affiliate has incurred any liability pursuant to Title I
or IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans (as defined in Section 3 of ERISA), and no event,
transaction or condition has occurred or exists that would reasonably be
expected to result in the incurrence of any such liability by the Company or any
ERISA Affiliate, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate, in either case
pursuant to Title I or IV of ERISA or to such penalty or excise tax provisions
or to Section 401(a)(29) or 412 of the Code or Section 4068 of ERISA, other than
such liabilities or Liens as would not be individually or in the aggregate
Material.
 
(b)The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities by more than $571,000 in the case of any
single Plan and by more than $2,735,000 in the aggregate for all Plans. The term
“benefit liabilities” has the meaning specified in Section 4001 of ERISA and the
terms “current value” and “present value” have the meaning specified in
Section 3 of ERISA.
 
(c)The Company and its ERISA Affiliates have not incurred withdrawal liabilities
(and are not subject to contingent withdrawal liabilities) under Section 4201 or
4204 of ERISA in respect of Multiemployer Plans that individually or in the
aggregate are Material.
 
(d)The expected post-retirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by Section 4980B of
the Code) of the Company and its Subsidiaries is not Material.
 
(e)The execution and delivery of this Agreement and the issuance and sale of the
Notes hereunder will not involve any transaction that is subject to the
prohibitions of Section 406 of ERISA or in connection with which a tax could be
imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code. The representation by
the Company in the first sentence of this Section 5.12(e) is made in reliance
upon and subject to the accuracy of such Purchaser’s representation in
Section 6.2 as to the sources of the funds to be used to pay the purchase price
of the Notes to be purchased by such Purchaser.
 
Section 5.13. Private Offering by the Company. Neither the Company nor anyone
acting on its behalf has offered the Notes, the Subsidiary Guaranty or any
similar securities for sale to, or solicited any offer to buy any of the same
from, or otherwise approached or negotiated in respect thereof with, any Person
other than the Purchasers and not more than 50 other “accredited investors”
(within the meaning of Rule 501(a) of Regulation D under the Securities Act)
each of which has been offered the Notes and the Subsidiary Guaranty at a
private sale for investment. Neither the Company nor anyone acting on its behalf
has taken, or will take, any action that would subject the issuance or sale of
the Notes or the issuance of the Subsidiary Guaranty to the registration
requirements of Section 5 of the Securities Act or to the registration
requirements of any securities or blue sky laws of any applicable jurisdiction,
to the extent, if any, that such laws are applicable.
 
Section 5.14.Use of Proceeds; Margin Regulations. The Company will apply the
proceeds of the sale of the Notes as set forth in [describe relevant section] of
the Memorandum. No part of the proceeds from the sale of the Notes hereunder
will be used, directly or indirectly, for the purpose of buying or carrying any
margin stock within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System (12 CFR 221), or for the purpose of buying or carrying or
trading in any securities under such circumstances as to involve the Company in
a violation of Regulation X of said Board (12 CFR 224) or to involve any broker
or dealer in a violation of Regulation T of said Board (12 CFR 220). Margin
stock does not constitute more than 2% of the value of the consolidated assets
of the Company and its Subsidiaries and the Company does not have any present
intention that margin stock will constitute more than 2% of the value of such
assets. As used in this Section, the terms “margin stock” and “purpose of buying
or carrying” shall have the meanings assigned to them in said Regulation U.
 
Section 5.15.Existing Debt. (a) Schedule 5.15 sets forth a complete and correct
list of all outstanding Debt of the Company and its Subsidiaries as of July 26,
2005 (including a description of the obligors and obligees, principal amount
outstanding and collateral therefor, if any, and Guaranty thereof, if any),
since which date there has been no Material change in the amounts, interest
rates, sinking funds, installment payments or maturities of the Debt of the
Company or its Subsidiaries. Neither the Company nor any Subsidiary is in
default and no waiver of default is currently in effect, in the payment of any
principal or interest on any Debt of the Company or such Subsidiary and no event
or condition exists with respect to any Debt of the Company or any Subsidiary
that would permit (or that with notice or the lapse of time, or both, would
permit) one or more Persons to cause such Debt to become due and payable before
its stated maturity or before its regularly scheduled dates of payment.
 
(b)Neither the Company nor any Subsidiary is a party to, or otherwise subject to
any provision contained in, any instrument evidencing Debt of the Company or
such Subsidiary, any agreement relating thereto or any other agreement
(including, but not limited to, its charter or other organizational document)
which limits the amount of, or otherwise imposes restrictions on the incurring
of, Debt of the Company or any Subsidiary, except as specifically indicated in
Schedule 5.15.
 
Section 5.16.Foreign Assets Control Regulations, Etc. (a) Neither the sale of
the Notes by the Company hereunder nor its use of the proceeds thereof will
violate the Trading with the Enemy Act, as amended, or any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) or any enabling legislation or executive order
relating thereto.
 
(b)Neither the Company nor any Subsidiary is a Person described or designated in
the Specially Designated Nationals and Blocked Persons List of the Office of
Foreign Assets Control or in Section 1 of the Anti-Terrorism Order. The Company
and its Subsidiaries are in compliance, in all Material respects, with the USA
Patriot Act to the extent applicable.
 
(c)No part of the proceeds from the sale of the Notes hereunder will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, assuming
in all cases that such Act applies to the Company.
 
Section 5.17.Status under Certain Statutes. Neither the Company nor any
Subsidiary is subject to regulation under the Investment Company Act of 1940, as
amended, the Public Utility Holding Company Act of 1935, as amended, the ICC
Termination Act of 1995, as amended, or the Federal Power Act, as amended.
 
Section 5.18.Notes Rank Pari Passu. The obligations of the Company under this
Agreement and the Notes rank at least pari passu in right of payment with all
other unsecured Senior Debt (actual or contingent) of the Company, including,
without limitation, all senior unsecured Debt of the Company described in
Schedule 5.15 hereto.
 
Section 5.19.Environmental Matters. (a) Neither the Company nor any Subsidiary
has knowledge of any claim or has received any notice of any claim, and no
proceeding has been instituted raising any claim against the Company or any of
its Subsidiaries or any of their respective real properties now or formerly
owned, leased or operated by any of them or other assets, alleging any damage to
the environment or violation of any Environmental Laws, except, in each case,
such as could not reasonably be expected to result in a Material Adverse Effect.
 
(b)Neither the Company nor any Subsidiary has knowledge of any facts which would
give rise to any claim, public or private, of violation of Environmental Laws or
damage to the environment emanating from, occurring on or in any way related to
real properties now or formerly owned, leased or operated by any of them or to
other assets or their use, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect.
 
(c)Neither the Company nor any Subsidiary has stored any Hazardous Materials on
real properties now or formerly owned, leased or operated by any of them or has
disposed of any Hazardous Materials in a manner contrary to any Environmental
Laws in each case in any manner that could reasonably be expected to result in a
Material Adverse Effect.
 
(d)All buildings on all real properties now owned, leased or operated by the
Company or any Subsidiary are in compliance with applicable Environmental Laws,
except where failure to comply could not reasonably be expected to result in a
Material Adverse Effect.
 
Section 6.
Representations of the Purchasers.

 
Section 6.1.Purchase for Investment. Each Purchaser severally represents that it
is purchasing the Notes for its own account or for one or more separate accounts
maintained by such Purchaser or for the account of one or more pension or trust
funds and not with a view to the distribution thereof; provided that the
disposition of such Purchaser’s or their property shall at all times be within
such Purchaser’s or their control. Each Purchaser understands that the Notes
have not been registered under the Securities Act and may be resold only if
registered pursuant to the provisions of the Securities Act or if an exemption
from registration is available, except under circumstances where neither such
registration nor such an exemption is required by law, and that the Company is
not required to register the Notes.
 
Section 6.2.Accredited Investor. Each Purchaser represents that it is an
“accredited investor” (as defined in Rule 501(a)(1), (2), (3) or (7) of
Regulation D under the Securities Act) acting for its own account (and not for
the account of others) or as a fiduciary or agent for others (which others are
also “accredited investors”).
 
Section 6.3.Source of Funds. Each Purchaser severally represents that at least
one of the following statements is an accurate representation as to each source
of funds (a “Source”) to be used by such Purchaser to pay the purchase price of
the Notes to be purchased by such Purchaser hereunder:
 
(a)the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the National
Association of Insurance Commissioners (the “NAIC Annual Statement”)) for the
general account contract(s) held by or on behalf of any employee benefit plan
together with the amount of the reserves and liabilities for the general account
contract(s) held by or on behalf of any other employee benefit plans maintained
by the same employer (or affiliate thereof as defined in PTE 95-60) or by the
same employee organization in the general account do not exceed ten percent
(10%) of the total reserves and liabilities of the general account (exclusive of
separate account liabilities) plus surplus as set forth in the NAIC Annual
Statement filed with such Purchaser’s state of domicile; or
 
(b)the Source is a separate account that is maintained solely in connection with
such Purchaser’s fixed contractual obligations under which the amounts payable,
or credited, to any employee benefit plan (or its related trust) that has any
interest in such separate account (or to any participant or beneficiary of such
plan (including any annuitant)) are not affected in any manner by the investment
performance of the separate account; or
 
(c)the Source is either (i) an insurance company pooled separate account, within
the meaning of PTE 90-1, or (ii) a bank collective investment fund, within the
meaning of the PTE 91-38 and, except as have been disclosed by such Purchaser to
the Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or
 
(d)the Source constitutes assets of an “investment fund” (within the meaning of
Part V of the QPAM Exemption) managed by a “qualified professional asset
manager” or “QPAM” (within the meaning of Part V of the QPAM Exemption), no
employee benefit plan’s assets that are included in such investment fund, when
combined with the assets of all other employee benefit plans established or
maintained by the same employer or by an affiliate (within the meaning of
Section V(c)(1) of the QPAM Exemption) of such employer or by the same employee
organization and managed by such QPAM, exceed 20% of the total client assets
managed by such QPAM, the conditions of Part l(c) and (g) of the QPAM Exemption
are satisfied, neither the QPAM nor a Person controlling or controlled by the
QPAM (applying the definition of “control” in Section V(e) of the QPAM
Exemption) owns a 5% or more interest in the Company and (i) the identity of
such QPAM and (ii) the names of all employee benefit plans whose assets are
included in such investment fund have been disclosed to the Company in writing
pursuant to this clause (d); or
 
(e)the Source constitutes assets of a “plan(s)” (within the meaning of
Section IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV of the INHAM exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a Person controlling or controlled by the INHAM (applying
the definition of “control” in Section IV(d) of the INHAM Exemption) owns a 5%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or
 
(f)the Source is a governmental plan; or
 
(g)the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or
 
(h)the Source does not include assets of any employee benefit plan, other than a
plan exempt from the coverage of ERISA.
 
As used in this Section 6.3, the terms “employee benefit plan”, “governmental
plan”, “party in interest” and “separate account” shall have the respective
meanings assigned to such terms in section 3 of ERISA.
 
Section 7.
Information as to the Company.

 
Section 7.1.Financial and Business Information. The Company shall deliver to
each holder of Notes that is an Institutional Investor:
 
(a)Quarterly Statements— within 45 days (or such shorter period as is 15 days
greater than the period applicable to the filing of the Company’s Quarterly
Report on Form 10-Q (the “Form 10-Q”) with the SEC regardless of whether the
Company is subject to the filing requirements thereof) after the end of each
quarterly fiscal period in each fiscal year of the Company (other than the last
quarterly fiscal period of each such fiscal year), duplicate copies of:
 
(i)a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such quarter, and
 
(ii)consolidated statements of income, changes in shareholders’ equity and cash
flows of the Company and its Subsidiaries for such quarter and (in the case of
the second and third quarters) for the portion of the fiscal year ending with
such quarter,
 
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments; provided that delivery within the time period specified above of
copies of the Company’s Form 10-Q prepared in compliance with the requirements
therefor and filed with the SEC shall be deemed to satisfy the requirements of
this Section 7.1(a); provided, further, that the Company shall be deemed to have
made such delivery of such Form 10-Q if it shall have timely made such Form 10-Q
available on “EDGAR” and on its home page on the worldwide web (at the date of
this Agreement located at: http//www.modine.com) and shall have given each
Purchaser prior notice of such availability on EDGAR and on its home page in
connection with each delivery (such availability and notice thereof being
referred to as “Electronic Delivery”);
 
(b)Annual Statements— within 90 days (or such shorter period as is 15 days
greater than the period applicable to the filing of the Company’s Annual Report
on Form 10-K (the “Form 10-K”) with the SEC regardless of whether the Company is
subject to the filing requirements thereof) after the end of each fiscal year of
the Company, duplicate copies of,
 
(i)a consolidated balance sheet of the Company and its Subsidiaries, as at the
end of such year, and
 
(ii)consolidated statements of income, changes in shareholders’ equity and cash
flows of the Company and its Subsidiaries, for such year,
 
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances, provided that
the delivery within the time period specified above of the Company’s Form 10-K
for such fiscal year (together with the Company’s annual report to shareholders,
if any, prepared pursuant to Rule 14a-3 under the Exchange Act) prepared in
accordance with the requirements therefor and filed with the SEC shall be deemed
to satisfy the requirements of this Section 7.1(b); provided, further, that the
Company shall be deemed to have made such delivery of such Form 10-K if it shall
have timely made Electronic Delivery thereof;
 
(c)SEC and Other Reports— promptly upon their becoming available, one copy of
(i) each financial statement, report, notice or proxy statement sent by the
Company or any Subsidiary to its principal lending banks as a whole (excluding
information sent to such banks in the ordinary course of administration of a
bank facility, such as information relating to pricing and borrowing
availability or to its public securities holders generally) and (ii) each
regular or periodic report, each registration statement that shall have become
effective (without exhibits except as expressly requested by such holder), and
each final prospectus and all amendments thereto filed by the Company or any
Subsidiary with the SEC; provided, further, that the Company shall be deemed to
have made such delivery of such other reports if it shall have timely made
Electronic Delivery thereof;
 
(d)Notice of Default or Event of Default— promptly, and in any event within five
days after a Responsible Officer becoming aware of the existence of any Default
or Event of Default, a written notice specifying the nature and period of
existence thereof and what action the Company is taking or proposes to take with
respect thereto;
 
(e)ERISA Matters— promptly, and in any event within five days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:
 
(i)with respect to any Plan, any reportable event, as defined in Section 4043(c)
of ERISA and the regulations thereunder, for which notice thereof has not been
waived pursuant to such regulations as in effect on the date hereof; or
 
(ii)the taking by the PBGC of steps to institute, or the threatening by the PBGC
of the institution of, proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or
 
(iii)any event, transaction or condition that could result in the incurrence of
any liability by the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, or in the imposition of any Lien on any of the rights, properties
or assets of the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, would
reasonably be expected to have a Material Adverse Effect; and
 
(f)Requested Information— with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries (including, but
without limitation, actual copies of the Company’s Form 10-Q and Form 10-K) or
relating to the ability of the Company to perform its obligations hereunder and
under the Notes as from time to time may be reasonably requested by any such
holder of Notes.
 
Section 7.2.Officer’s Certificate. Each set of financial statements delivered to
a holder of Notes pursuant to Section 7.1(a) or Section 7.1(b) shall be
accompanied by a certificate of a Senior Financial Officer setting forth (which,
in the case of Electronic Delivery of such financial statements, shall be by
separate concurrent delivery of such certificate to each holder of Notes):
 
(a)Covenant Compliance— the information (including detailed calculations)
required in order to establish whether the Company was in compliance with the
requirements of Section 10.1 through Section 10.4, inclusive, during the
quarterly or annual period covered by the statements then being furnished
(including with respect to each such Section, where applicable, the calculations
of the maximum or minimum amount, ratio or percentage, as the case may be,
permissible under the terms of such Sections, and the calculation of the amount,
ratio or percentage then in existence); and
 
(b)Event of Default— a statement that such Senior Financial Officer has reviewed
the relevant terms hereof and has made, or caused to be made, under his or her
supervision, a review of the transactions and conditions of the Company and its
Subsidiaries from the beginning of the quarterly or annual period covered by the
statements then being furnished to the date of the certificate and that such
review shall not have disclosed the existence during such period of any
condition or event that constitutes a Default or an Event of Default or, if any
such condition or event existed or exists (including, without limitation, any
such event or condition resulting from the failure of the Company or any
Subsidiary to comply with any Environmental Law), specifying the nature and
period of existence thereof and what action the Company shall have taken or
proposes to take with respect thereto.
 
Section 7.3.Visitation. The Company shall permit the representatives of each
holder of Notes that is an Institutional Investor:
 
(a)No Default— if no Default or Event of Default then exists, at the expense of
such holder and upon reasonable prior notice to the Company, to visit the
principal executive office of the Company, to discuss the affairs, finances and
accounts of the Company and its Subsidiaries with the Company’s officers, and,
with the consent of the Company (which consent will not be unreasonably
withheld), to visit the other offices and properties of the Company and each
Subsidiary, all at such reasonable times and as often as may be reasonably
requested in writing; and
 
(b)Default— if a Default or Event of Default then exists, at the expense of the
Company, to visit and inspect any of the offices or properties of the Company or
any Subsidiary, to examine all their respective books of account, records,
reports and other papers, to make copies and extracts therefrom, and to discuss
their respective affairs, finances and accounts with their respective officers
and independent public accountants (and by this provision the Company authorizes
said accountants to discuss the affairs, finances and accounts of the Company
and its Subsidiaries), all at such times and as often as may be requested.
 
Section 8.
Prepayment of the Notes.

 
Section 8.1.Required Prepayments. No regularly scheduled prepayment of the
principal of the Notes is required prior to the final maturity date thereof.
 
Section 8.2.Optional Prepayments with Make-Whole Amount. The Company may, at its
option, upon notice as provided below, prepay at any time all, or from time to
time any part of, the Notes, in an amount not less than 10% of the aggregate
principal amount of the Notes then outstanding in the case of a partial
prepayment, at 100% of the principal amount so prepaid, together with interest
accrued thereon to the date of such prepayment, and the Make-Whole Amount
determined for the prepayment date with respect to such principal amount. The
Company will give each holder of Notes written notice of each optional
prepayment under this Section 8.2 not less than 30 days and not more than 60
days prior to the date fixed for such prepayment. Each such notice shall specify
such date (which shall be a Business Day), the aggregate principal amount of the
Notes to be prepaid on such date, the principal amount of each Note held by such
holder to be prepaid (determined in accordance with Section 8.3), and the
interest to be paid on the prepayment date with respect to such principal amount
being prepaid, and shall be accompanied by a certificate of a Senior Financial
Officer as to the estimated Make-Whole Amount due in connection with such
prepayment (calculated as if the date of such notice were the date of the
prepayment), setting forth the details of such computation. Two Business Days
prior to such prepayment, the Company shall deliver to each holder of Notes a
certificate of a Senior Financial Officer specifying the calculation of such
Make-Whole Amount as of the specified prepayment date.
 
Section 8.3.Allocation of Partial Prepayments. In the case of each partial
prepayment of the Notes pursuant to Section 8.2, the principal amount of the
Notes to be prepaid shall be allocated among all of the Notes at the time
outstanding in proportion, as nearly as practicable, to the respective unpaid
principal amounts thereof not theretofore called for prepayment.
 
Section 8.4.Maturity; Surrender, Etc;. In the case of each prepayment of Notes
pursuant to this Section 8, the principal amount of each Note to be prepaid
shall mature and become due and payable on the date fixed for such prepayment
(which shall be a Business Day), together with interest on such principal amount
accrued to such date and the applicable Make-Whole Amount, if any. From and
after such date, unless the Company shall fail to pay such principal amount when
so due and payable, together with the interest and Make-Whole Amount, if any, as
aforesaid, interest on such principal amount shall cease to accrue. Any Note
paid or prepaid in full shall be surrendered to the Company and cancelled and
shall not be reissued, and no Note shall be issued in lieu of any prepaid
principal amount of any Note.
 
Section 8.5.Purchase of Notes. The Company will not and will not permit any
Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except (a) upon the payment or
prepayment of the Notes in accordance with the terms of this Agreement and the
Notes or (b) pursuant to an offer to purchase made by the Company or an
Affiliate pro rata to the holders of all Notes at the time outstanding upon the
same terms and conditions. Any such offer shall provide each holder with
sufficient information to enable it to make an informed decision with respect to
such offer, and shall remain open for at least 15 Business Days. If the holders
of more than 10% of the principal amount of the Notes then outstanding accept
such offer, the Company shall promptly notify the remaining holders of such fact
and the expiration date for the acceptance by holders of Notes of such offer
shall be extended by the number of days necessary to give each such remaining
holder at least 5 Business Days from its receipt of such notice to accept such
offer. The Company will promptly cancel all Notes acquired by it or any
Affiliate pursuant to any payment, prepayment or purchase of Notes pursuant to
any provision of this Agreement and no Notes may be issued in substitution or
exchange for any such Notes.
 
Section 8.6.Make-Whole Amount. The term “Make-Whole Amount” means, with respect
to any Note, an amount equal to the excess, if any, of the Discounted Value of
the Remaining Scheduled Payments with respect to the Called Principal of such
Note over the amount of such Called Principal; provided that the Make-Whole
Amount may in no event be less than zero. For the purposes of determining the
Make-Whole Amount, the following terms have the following meanings:
 
“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.
 
“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.
 
“Reinvestment Yield” means, with respect to the Called Principal of any Note,
0.50% (50 basis points) over the yield to maturity implied by (i) the yields
reported as of 10:00 a.m. (New York City time) on the second Business Day
preceding the Settlement Date with respect to such Called Principal, on the
display designated as “Page PX1” (or such other display as may replace Page PX1
on Bloomberg Financial Markets (“Bloomberg”) or, if Page PX1 (or its successor
screen on Bloomberg) is unavailable, the Telerate Access Service screen which
corresponds most closely to Page PX1 for the most recently issued actively
traded U.S. Treasury securities having a maturity equal to the Remaining Average
Life of such Called Principal as of such Settlement Date, or (ii) if such yields
are not reported as of such time or the yields reported as of such time are not
ascertainable (including by way of interpolation), the Treasury Constant
Maturity Series Yields reported, for the latest day for which such yields have
been so reported as of the second Business Day preceding the Settlement Date
with respect to such Called Principal, in Federal Reserve Statistical Release
H.15 (519) (or any comparable successor publication) for actively traded U.S.
Treasury securities having a constant maturity equal to the Remaining Average
Life of such Called Principal as of such Settlement Date. Such implied yield
will be determined, if necessary, by (a) converting U.S. Treasury bill
quotations to bond-equivalent yields in accordance with accepted financial
practice and (b) interpolating linearly between (1) the actively traded U.S.
Treasury security with the maturity closest to and greater than such Remaining
Average Life and (2) the actively traded U.S. Treasury security with the
maturity closest to and less than such Remaining Average Life. The Reinvestment
Yield shall be rounded to the number of decimal places as appears in the
interest rate of the applicable Note.
 
“Remaining Average Life” means, with respect to any Called Principal, the number
of years (calculated to the nearest one-twelfth year) obtained by dividing
(a) such Called Principal into (b) the sum of the products obtained by
multiplying (i) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (ii) the number of years (calculated to the
nearest one-twelfth year) that will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.
 
“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date;
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.2 or Section 12.1.
 
“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.
 
If the Required Holders of the Notes agree on a calculation of the Make-Whole
Amount that differs from the calculation furnished by the Company, the
calculation of the Required Holders shall be conclusively deemed correct absent
manifest error.
 
Section 9.
Affirmative Covenants.

 
The Company covenants that so long as any of the Notes are outstanding:
 
Section 9.1.Compliance with Law. Without limiting Section 10.8, the Company
will, and will cause each of its Subsidiaries to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, ERISA, the USA Patriot Act and
Environmental Laws, and will obtain and maintain in effect all licenses,
certificates, permits, franchises and other governmental authorizations
necessary to the ownership of their respective properties or to the conduct of
their respective businesses, in each case to the extent necessary to ensure that
non-compliance with such laws, ordinances or governmental rules or regulations
or failures to obtain or maintain in effect such licenses, certificates,
permits, franchises and other governmental authorizations would not reasonably
be expected, individually or in the aggregate, to have a Material Adverse
Effect.
 
Section 9.2.Insurance. The Company will, and will cause each of its Subsidiaries
to (either in the name of the Company or in such Subsidiary’s own name),
maintain, with financially sound and reputable insurers, insurance with respect
to their respective properties and businesses against such casualties and
contingencies, of such types, on such terms and in such amounts (including
deductibles, co-insurance and self-insurance, if adequate reserves are
maintained with respect thereto) as is customary in the case of entities of
established reputations engaged in the same or a similar business and similarly
situated.
 
Section 9.3.Maintenance of Properties. The Company will, and will cause each of
its Subsidiaries to, maintain and keep, or cause to be maintained and kept,
their respective properties in good repair, working order and condition (other
than ordinary wear and tear), so that the business carried on in connection
therewith may be properly conducted at all times; provided that this Section
shall not prevent the Company or any Subsidiary from discontinuing the operation
and the maintenance of any of its properties if such discontinuance is desirable
in the conduct of its business and the Company has concluded that such
discontinuance would not, individually or in the aggregate, have a Material
Adverse Effect.
 
Section 9.4.Payment of Taxes. The Company will, and will cause each of its
Subsidiaries to, file all income or similar tax returns required to be filed in
any jurisdiction and to pay and discharge all taxes shown to be due and payable
on such returns and all other taxes, assessments, governmental charges, or
levies payable by any of them, to the extent such taxes and assessments have
become due and payable and before they have become delinquent; provided that
neither the Company nor any Subsidiary need pay any such tax or assessment if
(a) the amount, applicability or validity thereof is contested by the Company or
such Subsidiary on a timely basis in good faith and in appropriate proceedings,
and the Company or a Subsidiary has established adequate reserves therefor in
accordance with GAAP on the books of the Company or such Subsidiary or (b) the
nonpayment of all such taxes, assessments and claims in the aggregate would not
reasonably be expected to have a Material Adverse Effect.
 
Section 9.5.Corporate Existence, Etc. Subject to Section 10.5, the Company will
at all times preserve and keep in full force and effect its corporate existence.
Subject to Sections 10.4 and 10.5, the Company will at all times preserve and
keep in full force and effect the corporate existence of each of its
Subsidiaries (unless merged into the Company or a Wholly-owned Subsidiary) and
all rights and franchises of the Company and its Subsidiaries unless the
termination of or failure to preserve and keep in full force and effect such
corporate existence, right or franchise would not, individually or in the
aggregate, have a Material Adverse Effect.
 
Section 9.6.Notes to Rank Pari Passu. The Notes and all other obligations under
this Agreement of the Company are and at all times shall rank at least pari
passu in right of payment with all other present and future unsecured Senior
Debt (actual or contingent) of the Company which is not expressed to be
subordinate or junior in rank to any other unsecured Debt of the Company.
 
Section 9.7.Books and Records. The Company will, and will cause each of its
Subsidiaries to, maintain proper books of record and account in conformity with
GAAP and all applicable requirements of any Governmental Authority having legal
or regulatory jurisdiction over the Company, or such Subsidiary, as the case may
be.
 
Section 9.8.Guaranty by Subsidiaries. The Company will cause each Subsidiary
which delivers a Guaranty to any Person in respect of Debt of the Company
outstanding under either the Credit Agreement or the Shelf Note Purchase
Agreement to concurrently enter into a Subsidiary Guaranty, and within three
Business Days thereafter will deliver to each of the holders of the Notes the
following items:
 
(a)an executed counterpart of such Subsidiary Guaranty or joinder agreement in
respect of an existing Subsidiary Guaranty, as appropriate; and
 
(b)such other documents, opinions and information as the Required Holders
reasonably may require regarding such Subsidiary and the enforceability of such
Subsidiary Guaranty.
 
Section 9.9.Additional Covenant. If at any time after the date hereof, the
Company or any Subsidiary shall agree to include in the Credit Agreement or any
other credit facility pursuant to which the Company or a Subsidiary issues Debt
for borrowed money (including any document, agreement or instrument entered in
connection therewith, through amendment, modification, supplement, course of
dealing, interpretation or otherwise) a financial covenant, event of default, or
other provision that restricts the ability of the Company or any Subsidiary to
sell assets or properties based on a cumulative measurement period of greater
than twelve months, then this Agreement shall be amended to contain such
additional asset sale covenant, event of default, or other provision, and the
Company hereby agrees to so amend this Agreement and to execute and deliver all
such documents requested by the Required Holders to reflect such amendment.
Prior to the execution and delivery of such documents by the Company, this
Agreement shall be deemed to contain each such more favorable covenant, event of
default, or other provision for purposes of determining the rights and
obligations hereunder.
 
Section 10.
Negative Covenants.

 
The Company covenants that so long as any of the Notes are outstanding:
 
Section 10.1.Limitations on Consolidated Total Debt. (a) The Company will not
permit as of the last day of each fiscal quarter the ratio of (i) Consolidated
Total Debt as of such date to (ii) Consolidated EBITDA for the four consecutive
fiscal quarters then most recently ended, to exceed 3.0 to 1.0.
 
(b)The Company will not, and will not permit any Subsidiary to, create, incur or
suffer to exist any Debt during any fiscal quarter if a Responsible Officer
reasonably believes an Event of Default would exist as of the last day of such
fiscal quarter under any of Section 10.1(a), Section 10.2 and Section 10.3(j).
 
Section 10.2.Limitations on Subsidiary Debt. The Company will not at any time
permit any Subsidiary (including, in the case of any Qualified Receivables
Transaction, any Person to whom any accounts or notes receivable and rights
related thereto have been sold, conveyed or transferred) to, directly or
indirectly, create, incur, assume, guarantee, have outstanding, or otherwise
become or remain directly or indirectly liable with respect to, any Debt other
than:
 
(a)Debt of a Subsidiary owed to the Company or a Wholly-Owned Subsidiary;
 
(b)Debt consisting of unsecured Guaranties of Subsidiaries issued in favor of
(i) the lenders pursuant to the terms of the Credit Agreement and (ii) the
holders of the Shelf Notes, provided that, in any such case, (x) each such
Subsidiary delivers an executed counterpart of the Subsidiary Guaranty to the
holders of the Notes pursuant to the requirements of Sections 2.2(a) and 9.8, as
applicable, and (y) the lenders which are beneficiaries of such Guaranties are
parties to the Intercreditor Agreement;
 
(c)Receivables Transaction Attributable Indebtedness; and
 
(d)Debt of a Subsidiary in addition to that otherwise permitted by the foregoing
provisions of this Section 10.2, provided that the sum (without duplication) of
(i) the total amount of all Debt incurred pursuant to this clause (d), plus
(ii) Consolidated Total Debt of the Company secured by Liens permitted by
Section 10.3(j), would not in the aggregate at any time exceed the greater of
(1) $100,000,000 or (2) 20% of Consolidated Adjusted Net Worth.
 
Section 10.3.Limitation on Liens. The Company will not, and will not permit any
of its Subsidiaries to, directly or indirectly create, incur, assume or permit
to exist (upon the happening of a contingency or otherwise) any Lien on or with
respect to any property or asset (including, without limitation, any document or
instrument in respect of goods or accounts receivable) of the Company or any
such Subsidiary, whether now owned or held or hereafter acquired, or any income
or profits therefrom or assign or otherwise convey any right to receive income
or profits (unless it makes, or causes to be made, effective provision whereby
the Notes will be equally and ratably secured with any and all other obligations
thereby secured, such security to be pursuant to documentation reasonably
satisfactory to the Required Holders and, in any such case, the Notes shall have
the benefit, to the fullest extent that, and with such priority as, the holders
of the Notes may be entitled under applicable law, of an equitable Lien on such
property), except:
 
(a)Liens for property taxes and assessments or governmental charges or levies
and Liens securing claims or demands of mechanics and materialmen; provided that
payment thereof is not at the time required by Section 9.4;
 
(b)Liens incidental to the conduct of business or the ownership of properties
and assets (including Liens in connection with worker’s compensation,
unemployment insurance and other like laws, warehousemen’s and attorneys’ liens
and statutory landlords’ liens) and Liens to secure the performance of bids,
tenders or trade contracts, or to secure statutory obligations, surety or appeal
bonds or other Lien of like general nature, in any such case incurred in the
ordinary course of business and not in connection with the borrowing of money;
provided that (i) any such Lien secures only amounts not due and payable or the
payment of which is being contested in good faith by appropriate actions or
proceedings and (ii) any such Lien does not materially impair the business of
the Company and its Subsidiaries taken as a whole or the value of the related
property for the purposes of such business;
 
(c)any attachment or judgment Lien, unless the judgment it secures shall not,
within 60 days after the entry thereof, have been discharged or execution
thereof stayed pending appeal, or shall not have been discharged within 60 days
after the expiration of any such stay;
 
(d)Liens existing as of the date of Closing and described on Schedule 5.15
hereto;
 
(e)survey exceptions or minor encumbrances, leases or subleases granted to
others, easements or reservations, or rights of others for rights-of-way,
utilities and other similar purposes, or zoning or other restrictions as to the
use of real properties, (i) which are necessary for the conduct of the
activities of the Company and its Subsidiaries or which customarily exist on
properties of corporations engaged in similar activities and similarly situated
and (ii) which do not in any event materially impair their use in the operation
of the business of the Company and its Subsidiaries taken as a whole or the
value of such properties;
 
(f)Liens created or incurred after the date of the Closing given to secure the
payment of the purchase price incurred in connection with the acquisition or
purchase or the cost of construction of property or of assets useful and
intended to be used in carrying on the business of the Company or a Subsidiary,
including Liens existing on such property or assets at the time of acquisition
thereof or at the time of completion of construction, as the case may be,
whether or not such existing Liens were given to secure the payment of the
acquisition or purchase price or cost of construction, as the case may be, of
the property or assets to which they attach; provided that (i) the Lien shall
attach solely to the property or assets acquired, purchased or constructed,
(ii) such Lien shall have been created or incurred within 180 days of the date
of acquisition or purchase or completion of construction, as the case may be,
(iii) at the time of acquisition or purchase or of completion of construction of
such property or assets, the aggregate amount remaining unpaid on all Debt
secured by Liens on such property or assets, whether or not assumed by the
Company or a Subsidiary, shall not exceed an amount equal to 100% of the lesser
of the total purchase price or fair market value at the time of acquisition or
purchase (as determined by a Responsible Officer of the Company) or the cost of
construction on the date of completion thereof, (iv) Debt secured by any such
Lien shall have been created or incurred within the applicable limitations
provided in Sections 10.1 and 10.2, and (v) at the time of creation, issuance,
assumption, guarantee or incurrence of the Debt secured by such Lien and after
giving effect thereto and to the application of the proceeds thereof, no Event
of Default would exist;
 
(g)any Lien existing on property or assets of a corporation at the time such
corporation is consolidated with or merged into the Company or a Subsidiary or
becomes a Subsidiary, or any Lien existing on any property or assets acquired by
the Company or any Subsidiary at the time such property or assets are so
acquired (whether or not the Debt secured thereby shall have been assumed),
provided that (i) each such Lien shall extend solely to the property or assets
so acquired, (ii) any Debt secured by any such Lien shall have been created or
incurred within the applicable limitations provided in Sections 10.1 and 10.2,
and (iii) at the time of creation, issuance, assumption, guarantee or incurrence
of the Debt secured by such Lien and after giving effect thereto and to the
application of the proceeds thereof, no Event of Default would exist;
 
(h)any extension, renewal or refunding of any Lien permitted by any of the
preceding clauses (d), (f) or (g) of this Section 10.3 in respect of the same
property theretofore subject to such Lien in connection with the extension,
renewal or refunding of the Debt secured thereby; provided that (i) such
extension, renewal or refunding of Debt shall be without increase in the
principal amount remaining unpaid as of the date of such extension, renewal or
refunding, (ii) such Lien shall attach solely to the same such property, and
(iii) at the time of such extension, renewal or refunding and after giving
effect thereto, no Event of Default would exist;
 
(i)Liens incurred in connection with any transfer of an interest in accounts or
notes receivable or related assets as part of a Qualified Receivables
Transaction: and
 
(j)Liens created or incurred after the date of the Closing given to secure Debt
of the Company in addition to the Liens permitted by the preceding clauses (a)
through (i) hereof; provided that (i) the aggregate amount of all Debt secured
by such Liens shall not exceed the greater of (1) $100,000,000 or (2) 20% of
Consolidated Adjusted Net Worth and, in all events, shall have been incurred
within the applicable limitations provided in Sections 10.1 and 10.2 and (ii) at
the time of creation, issuance, assumption, guarantee or incurrence of the Debt
secured by such Lien and after giving effect thereto and to the application of
the proceeds thereof, no Event of Default would exist.
 
Section 10.4.Sale of Assets. The Company will not, and will not permit any
Subsidiary to, sell, lease, transfer, abandon or otherwise dispose of assets
including, without limitation, pursuant to any Sale and Leaseback Transaction
(except assets sold in the ordinary course of business for fair market value and
except as provided in Section 10.5(c)); provided that the foregoing restrictions
do not apply to:
 
(a)the sale, lease, transfer or other disposition of assets of a Subsidiary to
the Company or a Wholly-owned Subsidiary; or
 
(b)the sale or transfer of interests in accounts, notes receivable and related
assets as part of a Qualified Receivables Transaction, provided that (i) the
sale is for fair value (as determined by a Responsible Officer of the Company)
and is in the best interests of the Company and (ii) at the time of such sale or
transfer and after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing; or
 
(c)the sale of assets for cash or other property to a Person or Persons other
than an Affiliate if all of the following conditions are met:
 
(i)such assets (valued at net book value) do not, together with all other assets
of the Company and its Subsidiaries previously disposed of during the most
recently ended period of twelve consecutive calendar months (excluding, in all
events, the Aftermarket Disposition and dispositions made in the ordinary course
of business), exceed 15% of Consolidated Total Assets, determined as of the end
of the immediately preceding fiscal year; and
 
(ii)in the opinion of a Responsible Officer of the Company, the sale is for fair
value and is in the best interests of the Company; and
 
(iii)immediately before and immediately after the consummation of the
transaction and after giving effect thereto, no Event of Default would exist;
 
provided, however, that for purposes of the foregoing calculation, there shall
not be included any assets the proceeds of which were or are applied within 12
months of the date of sale of such assets to either (A) the acquisition of
assets useful and intended to be used in the operation of the business of the
Company and its Subsidiaries as described in Section 10.7 and having a fair
market value (as determined by a Responsible Officer of the Company) at least
equal to that of the assets so disposed of or (B) the prepayment at any
applicable prepayment premium, on a pro rata basis, of Senior Debt of the
Company. It is understood and agreed by the Company that any such proceeds paid
and applied to the prepayment of the Notes as hereinabove provided shall be
prepaid as and to the extent provided in Section 8.2 (it being understood and
agreed that with respect to the Notes, notwithstanding the terms and provisions
of Section 8.2, an offer of prepayment pursuant to this Section 10.4 of the
Notes shall be at 100% of the principal amount thereof, together with interest
accrued and unpaid thereon to the date of such prepayment, on a pro rata basis).
 
Without limiting the foregoing, the Company agrees that:
 
(x)the timing and manner of any offer of prepayment to the holders of the Notes
shall be in the manner contemplated by Section 8.2; provided that any such
prepayment of the Notes pursuant to this Section 10.4 may be in an amount less
than 10% of the aggregate principal amount of the Notes then outstanding and
shall only be at 100% of the principal amount thereof, together with interest
accrued and unpaid thereon to the date of such prepayment, and in no event with
a Make-Whole Amount or other premium;
 
(y)any holder of the Notes may decline any offer of prepayment pursuant to the
foregoing clause (B); and
 
(z)if such offer is so accepted, the proceeds so offered towards the prepayment
of the Notes and accepted shall be prepaid and applied in the manner provided in
Section 8.2, excepting only that such prepayment shall be at 100% of the
principal amount thereof, together with interest accrued and unpaid thereon to
the date of such prepayment, without payment of Make-Whole Amount or other
premium.
 
To the extent that any holder of the Notes declines or is deemed to have
declined such offer of prepayment, the Company may use the remaining amount of
such prepayment so declined for general corporate purposes.
 
Section 10.5.Mergers, Consolidations and Sales of Assets. The Company will not,
and will not permit any Subsidiary to, consolidate with or be a party to a
merger with any other Person, or sell, lease or otherwise dispose of all or
substantially all of its assets; provided that:
 
(a)any Subsidiary may merge or consolidate with or into the Company or any
Wholly-owned Subsidiary so long as in (i) any merger or consolidation involving
the Company, the Company shall be the surviving or continuing corporation and
(ii) in any merger or consolidation involving a Wholly-owned Subsidiary (and not
the Company), the Wholly-owned Subsidiary shall be the surviving or continuing
corporation or limited liability company;
 
(b)the Company may consolidate or merge with or into any other corporation if
(i) the corporation or limited liability company which results from such
consolidation or merger (the “surviving corporation”) is organized under the
laws of any state of the United States or the District of Columbia, (ii) the due
and punctual payment of the principal of and premium, if any, and interest on
all of the Notes, according to their tenor, and the due and punctual performance
and observation of all of the covenants in the Notes and this Agreement to be
performed or observed by the Company are expressly assumed in writing by the
surviving corporation and the surviving corporation shall furnish to the holders
of the Notes an opinion of counsel satisfactory to the Required Holders to the
effect that the instrument of assumption has been duly authorized, executed and
delivered and constitutes the legal, valid and binding contract and agreement of
the surviving corporation enforceable in accordance with its terms, except as
enforcement of such terms may be limited by bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles, (iii) each
Subsidiary Guarantor confirms in writing its obligations under the Subsidiary
Guaranty, and (iv) at the time of such consolidation or merger and immediately
after giving effect thereto, no Default or Event of Default would exist;
 
(c)the Company may sell or otherwise dispose of all or substantially all of its
assets in a single transaction or series of transactions to any Person for
consideration which represents the fair market value of such assets (as
determined by a Responsible Officer of the Company) at the time of such sale or
other disposition if (i) the acquiring Person is a corporation organized under
the laws of any state of the United States or the District of Columbia, (ii) the
due and punctual payment of the principal of and premium, if any, and interest
on all the Notes, according to their tenor, and the due and punctual performance
and observance of all of the covenants in the Notes and in this Agreement to be
performed or observed by the Company are expressly assumed in writing by the
acquiring corporation and the acquiring corporation shall furnish to the holders
of the Notes an opinion of counsel satisfactory to the Required Holders to the
effect that the instrument of assumption has been duly authorized, executed and
delivered and constitutes the legal, valid and binding contract and agreement of
such acquiring corporation enforceable in accordance with its terms, except as
enforcement of such terms may be limited by bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles, (iii) each
Subsidiary Guarantor confirms in writing its obligations under the Subsidiary
Guaranty, and (iv) at the time of such sale or disposition and immediately after
giving effect thereto, no Default or Event of Default would exist.
 
Section 10.6.Transactions with Affiliates. The Company will not and will not
permit any Subsidiary to enter into directly or indirectly any Material
transaction or Material group of related transactions (including without
limitation the purchase, lease, sale or exchange of properties of any kind or
the rendering of any service) with any Affiliate (other than the Company or
another Subsidiary), except (a) in the ordinary course and pursuant to the
reasonable requirements of the Company’s or such Subsidiary’s business and upon
fair and reasonable terms no less favorable to the Company or such Subsidiary
than would be obtainable in a comparable arm’s-length transaction with a Person
not an Affiliate; and (b) transactions between the Company or any Subsidiary, on
the one hand, and any Subsidiary or other special purpose entity created to
engage solely in a Qualified Receivables Transaction.
 
Section 10.7.Line of Business. The Company will not and will not permit any
Subsidiary to engage in any business if, as a result, the general nature of the
business in which the Company and its Subsidiaries, taken as a whole, would then
be engaged would be substantially changed from the general nature of the
business in which the Company and its Subsidiaries, taken as a whole, are
engaged on the date of this Agreement as described in the Memorandum.
 
Section 10.8.Terrorism Sanctions Regulations. The Company will not and will not
permit any Subsidiary to (a) become a Person described or designated in the
Specially Designated Nationals and Blocked Persons List of the Office of Foreign
Assets Control or in Section 1 of the Anti-Terrorism Order or (b) knowingly
engage in any dealings or transactions with any such Person in violation of
applicable Laws.
 
Section 11.
Events of Default.

 
An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:
 
(a)the Company defaults in the payment of any principal or Make-Whole Amount, if
any, on any Note when the same becomes due and payable, whether at maturity or
at a date fixed for prepayment or by declaration or otherwise; or
 
(b)the Company defaults in the payment of any interest on any Note for more than
five Business Days after the same becomes due and payable; or
 
(c)the Company defaults in the performance of or compliance with any term
contained in Section 7.1(d) or Sections 10.1 through 10.4; or
 
(d)the Company defaults in the performance of or compliance with any term
contained herein (other than those referred to in Sections 11(a), (b) and (c))
and such default is not remedied within 30 days after the earlier of (i) a
Responsible Officer obtaining actual knowledge of such default and (ii) the
Company receiving written notice of such default from any holder of a Note (any
such written notice to be identified as a “notice of default” and to refer
specifically to this Section 11(d)); or
 
(e)any representation or warranty made in writing by or on behalf of the Company
or any Subsidiary Guarantor or by any officer of the Company or any Subsidiary
Guarantor in this Agreement, in the Subsidiary Guaranty or in any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made; or
 
(f)(i) the Company or any Significant Subsidiary is in default (as principal or
as guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Debt that is outstanding in an aggregate
principal amount of at least $20,000,000 beyond any period of grace provided
with respect thereto, or (ii) the Company or any Significant Subsidiary is in
default in the performance of or compliance with any term of any evidence of any
Debt in an aggregate outstanding principal amount of at least $20,000,000 or of
any mortgage, indenture or other agreement relating thereto or any other
condition exists, and as a consequence of such default or condition such Debt
has become, or has been declared, due and payable before its stated maturity or
before its regularly scheduled dates of payment; or
 
(g)the Company or any Significant Subsidiary (i) is generally not paying, or
admits in writing its inability to pay, its debts as they become due,
(ii) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or
 
(h)a court or Governmental Authority of competent jurisdiction enters an order
appointing, without consent by the Company or any of its Significant
Subsidiaries, a custodian, receiver, trustee or other officer with similar
powers with respect to it or with respect to any substantial part of its
property, or constituting an order for relief or approving a petition for relief
or reorganization or any other petition in bankruptcy or for liquidation or to
take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding-up or liquidation of the Company or any of its
Significant Subsidiaries, or any such petition shall be filed against the
Company or any of its Significant Subsidiaries and such petition shall not be
dismissed within 60 days; or
 
(i)a final judgment or judgments for the payment of money aggregating in excess
of $20,000,000 are rendered against one or more of the Company and its
Subsidiaries and which judgments are not, within 60 days after entry thereof,
bonded, discharged or stayed pending appeal, or are not discharged within 60
days after the expiration of such stay; or
 
(j)if (i) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code, (ii) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA Section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified the Company or any ERISA
Affiliate that a Plan may become a subject of any such proceedings, (iii) the
aggregate “amount of unfunded benefit liabilities” (within the meaning of
Section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed $10,000,000, (iv) the Company or any ERISA
Affiliate shall have incurred or is reasonably expected to incur any liability
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans, (v) the Company or any ERISA
Affiliate withdraws from any Multiemployer Plan, or (vi) the Company or any
Subsidiary establishes or amends any employee welfare benefit plan that provides
post-employment welfare benefits in a manner that would increase the liability
of the Company or any Subsidiary thereunder; and any such event or events
described in clauses (i) through (vi) above, either individually or together
with any other such event or events, would reasonably be expected to have a
Material Adverse Effect; or
 
(k)any Subsidiary Guaranty shall cease to be in full force and effect for any
reason whatsoever, including, without limitation, a determination by any
Governmental Authority that such Subsidiary Guaranty is invalid, void or
unenforceable or any Subsidiary Guarantor which is a party to such Subsidiary
Guaranty shall contest or deny in writing the validity or enforceability of any
of its obligations under such Subsidiary Guaranty, but excluding any Subsidiary
Guaranty which ceases to be in full force and effect in accordance with and by
reason of the express provisions of Section 2.2(c).
 
As used in Section 11(j), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in Section 3 of ERISA.
 
Section 12.
Remedies on Default, Etc.

 
Section 12.1.Acceleration. (a) If an Event of Default with respect to the
Company described in Section 11(g) or (h) (other than an Event of Default
described in clause (i) of Section 11(g) or described in clause (vi) of
Section 11(g) by virtue of the fact that such clause encompasses clause (i) of
Section 11(g)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.
 
(b)If any other Event of Default has occurred and is continuing, any holder or
holders of not less than 51% in principal amount of the Notes at the time
outstanding may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.
 
(c)If any Event of Default described in Section 11(a) or (b) has occurred and is
continuing, any holder or holders of Notes at the time outstanding affected by
such Event of Default may at any time, at its or their option, by notice or
notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.
 
Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (i) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (ii) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for), and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.
 
Section 12.2.Other Remedies. If any Default or Event of Default has occurred and
is continuing, and irrespective of whether any Notes have become or have been
declared immediately due and payable under Section 12.1, the holder of any Note
at the time outstanding may proceed to protect and enforce the rights of such
holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note, or for an injunction against a violation of any of the terms hereof or
thereof, or in aid of the exercise of any power granted hereby or thereby or by
law or otherwise.
 
Section 12.3.Rescission. At any time after any Notes have been declared due and
payable pursuant to Section 12.1(b) or (c), the holders of not less than 51% in
principal amount of the Notes then outstanding, by written notice to the
Company, may rescind and annul any such declaration and its consequences if
(a) the Company has paid all overdue interest on the Notes, all principal of and
Make-Whole Amount, if any, on any Notes that are due and payable and are unpaid
other than by reason of such declaration, and all interest on such overdue
principal and Make-Whole Amount, if any, and (to the extent permitted by
applicable law) any overdue interest in respect of the Notes, at the Default
Rate, (b) neither the Company nor any other Person shall have paid any amounts
which have become due solely by reason of such declaration, (c) all Events of
Default and Defaults, other than non-payment of amounts that have become due
solely by reason of such declaration, have been cured or have been waived
pursuant to Section 17, and (d) no judgment or decree has been entered for the
payment of any monies due pursuant hereto or to the Notes. No rescission and
annulment under this Section 12.3 will extend to or affect any subsequent Event
of Default or Default or impair any right consequent thereon.
 
Section 12.4.No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement or by any Note upon any holder thereof shall be exclusive of any
other right, power or remedy referred to herein or therein or now or hereafter
available at law, in equity, by statute or otherwise. Without limiting the
obligations of the Company under Section 15, the Company will pay to the holder
of each Note on demand such further amount as shall be sufficient to cover all
costs and expenses of such holder incurred in any enforcement or collection
under this Section 12, including, without limitation, reasonable attorneys’
fees, expenses and disbursements.
 
Section 13.
Registration; Exchange; Substitution of Notes.

 
Section 13.1.Registration of Notes. The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Company shall not be affected by any notice or knowledge to the
contrary. The Company shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.
 
Section 13.2.Transfer and Exchange of Notes. Upon surrender of any Note to the
Company at the address and to the attention of the designated officer (all as
specified in Section 18(iii)) for registration of transfer or exchange (and in
the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within ten Business Days thereafter, the Company
shall execute and deliver, at the Company’s expense (except as provided below),
one or more new Notes (as requested by the holder thereof) in exchange therefor,
in an aggregate principal amount equal to the unpaid principal amount of the
surrendered Note. Each such new Note shall be payable to such Person as such
holder may request and shall be substantially in the form of Exhibit 1. Each
such new Note shall be dated and bear interest from the date to which interest
shall have been paid on the surrendered Note or dated the date of the
surrendered Note if no interest shall have been paid thereon. The Company may
require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes. Notes shall not be
transferred in denominations of less than $100,000; provided that if necessary
to enable the registration of transfer by a holder of its entire holding of
Notes, one Note may be in a denomination of less than $100,000. Any transferee,
by its acceptance of a Note registered in its name (or the name of its nominee),
shall be deemed to have made the representation set forth in Section 6.2.
 
Section 13.3.Replacement of Notes. Upon receipt by the Company at the address
and to the attention of the designated officer (all as specified in
Section 18(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and
 
(a)in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or
 
(b)in the case of mutilation, upon surrender and cancellation thereof,
 
within ten Business Days thereafter, the Company at its own expense shall
execute and deliver, in lieu thereof, a new Note, dated and bearing interest
from the date to which interest shall have been paid on such lost, stolen,
destroyed or mutilated Note or dated the date of such lost, stolen, destroyed or
mutilated Note if no interest shall have been paid thereon.
 
Section 14.
Payments on Notes.

 
Section 14.1.Place of Payment. Subject to Section 14.2, payments of principal,
Make-Whole Amount, if any, and interest becoming due and payable on the Notes
shall be made at the principal office of the Company in Racine, Wisconsin. The
Company may at any time, by notice to each holder of a Note, change the place of
payment of the Notes so long as such place of payment shall be either the
principal office of the Company in such jurisdiction or the principal office of
a bank or trust company in such jurisdiction.
 
Section 14.2.Home Office Payment. So long as any Purchaser or its nominee shall
be the holder of any Note, and notwithstanding anything contained in
Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, and interest
by the method and at the address specified for such purpose below such
Purchaser’s name in Schedule A, or by such other method or at such other address
as such Purchaser shall have from time to time specified to the Company in
writing for such purpose, without the presentation or surrender of such Note or
the making of any notation thereon, except that upon written request of the
Company made concurrently with or reasonably promptly after payment or
prepayment in full of any Note, such Purchaser shall surrender such Note for
cancellation, reasonably promptly after any such request, to the Company at its
principal executive office or at the place of payment most recently designated
by the Company pursuant to Section 14.1. The Company will make such payments in
immediately available funds, no later than 11:00 a.m. New York, New York time on
the date due. If for any reason whatsoever the Company does not make any such
payment by such 11:00 a.m. transmittal time, such payment shall be deemed to
have been made on the next following Business Day and such payment shall bear
interest at the Default Rate set forth in the Note. Prior to any sale or other
disposition of any Note held by a Purchaser or its nominee, such Purchaser will,
at its election, either endorse thereon the amount of principal paid thereon and
the last date to which interest has been paid thereon or surrender such Note to
the Company in exchange for a new Note or Notes pursuant to Section 13.2. The
Company will afford the benefits of this Section 14.2 to any Institutional
Investor that is the direct or indirect transferee of any Note purchased by a
Purchaser under this Agreement and that has made the same agreement relating to
such Note as the Purchasers have made in this Section 14.2.
 
Section 15.
Expenses, Etc.

 
Section 15.1.Transaction Expenses. Whether or not the transactions contemplated
hereby are consummated, the Company will pay all costs and expenses (including
reasonable attorneys’ fees of a special counsel and, if reasonably required by
the Required Holders, local or other counsel) incurred by the Purchasers and
each other holder of a Note in connection with such transactions and in
connection with any amendments, waivers or consents under or in respect of this
Agreement, the Notes, the Subsidiary Guaranty or the Intercreditor Agreement
(whether or not such amendment, waiver or consent becomes effective), including,
without limitation: (a) the costs and expenses incurred in enforcing or
defending (or determining whether or how to enforce or defend) any rights under
this Agreement, the Notes, the Subsidiary Guaranty or the Intercreditor
Agreement or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this Agreement, the Notes, the
Subsidiary Guaranty or the Intercreditor Agreement, or by reason of being a
holder of any Note, (b) the costs and expenses, including financial advisors’
fees, incurred in connection with the insolvency or bankruptcy of the Company or
any Subsidiary or in connection with any work-out or restructuring of the
transactions contemplated hereby and by the Notes and the Subsidiary Guaranty,
and (c) all costs and expenses of CT Corporation incurred pursuant to
Section 22.8 hereof. The Company will pay, and will save each Purchaser and each
other holder of a Note harmless from, all claims in respect of any fees, costs
or expenses, if any, of brokers and finders (other than those, if any, retained
by a Purchaser or other holder in connection with its purchase of the Notes).
 
Section 15.2.Survival. The obligations of the Company under this Section 15 will
survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement, the Notes, the Subsidiary Guaranty or
the Intercreditor Agreement, and the termination of this Agreement.
 
Section 16.
Survival of Representations and Warranties; Entire Agreement .

 
All representations and warranties contained herein shall survive the execution
and delivery of this Agreement, the Notes and the Subsidiary Guaranty, the
purchase or transfer by any Purchaser of any Note or portion thereof or interest
therein and the payment of any Note, and may be relied upon by any subsequent
holder of a Note, regardless of any investigation made at any time by or on
behalf of such Purchaser or any other holder of a Note. All statements contained
in any certificate or other instrument delivered by or on behalf of the Company
or any Subsidiary Guarantor pursuant to this Agreement or the Subsidiary
Guaranty shall be deemed representations and warranties of the Company under
this Agreement or the Subsidiary Guaranty, as the case may be. Subject to the
preceding sentence, this Agreement, the Notes and the Subsidiary Guaranty embody
the entire agreement and understanding among each Purchaser, the Company and the
Subsidiary Guarantors and supersede all prior agreements and understandings
relating to the subject matter hereof.
 
Section 17.
Amendment and Waiver.

 
Section 17.1.Requirements. This Agreement and the Notes may be amended, and the
observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), with (and only with) the written consent of the
Company and the Required Holders, except that (a) no amendment or waiver of any
of the provisions of Section 1, 2, 3, 4, 5, 6 or 21 hereof, or any defined term
(as it is used therein), will be effective as to any Purchaser unless consented
to by such Purchaser in writing, and (b) no such amendment or waiver may,
without the written consent of the holder of each Note at the time outstanding
affected thereby, (i) subject to the provisions of Section 12 relating to
acceleration or rescission, change the amount or time of any prepayment or
payment of principal of, or reduce the rate or change the time of payment or
method of computation of interest or of the Make-Whole Amount on, the Notes,
(ii) change the percentage of the principal amount of the Notes the holders of
which are required to consent to any such amendment or waiver, or (iii) amend
any of Section 8, 11(a), 11(b), 12, 17 or 20. The Subsidiary Guaranty and the
Intercreditor Agreement may be amended, and the observance of any term thereof
may be waived, in accordance with the terms thereof.
 
Section 17.2.Solicitation of Holders of Notes.
 
(a)Solicitation. The Company will provide each holder of the Notes (irrespective
of the amount of Notes then owned by it) with sufficient information,
sufficiently far in advance of the date a decision is required, to enable such
holder to make an informed and considered decision with respect to any proposed
amendment, waiver or consent in respect of any of the provisions hereof, of the
Notes or of the Subsidiary Guaranty. The Company will deliver executed or true
and correct copies of each amendment, waiver or consent effected pursuant to the
provisions of this Section 17 to each holder of outstanding Notes promptly
following the date on which it is executed and delivered by, or receives the
consent or approval of, the requisite holders of Notes.
 
(b)Payment. The Company will not directly or indirectly pay or cause to be paid
any remuneration, whether by way of supplemental or additional interest, fee or
otherwise, or grant any security or provide other credit support, to any holder
of Notes as consideration for or as an inducement to the entering into by any
holder of Notes of any waiver or amendment of any of the terms and provisions
hereof, of the Notes, the Subsidiary Guaranty or the Intercreditor Agreement
unless such remuneration is concurrently paid, or security is concurrently
granted or other credit support concurrently provided, on the same terms,
ratably to each holder of Notes then outstanding even if such holder did not
consent to such waiver or amendment.
 
Section 17.3.Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 17 applies equally to all holders of Notes and is
binding upon them and upon each future holder of any Note and upon the Company
without regard to whether such Note has been marked to indicate such amendment
or waiver. No such amendment or waiver will extend to or affect any obligation,
covenant, agreement, Default or Event of Default not expressly amended or waived
or impair any right consequent thereon. No course of dealing between the Company
and the holder of any Note nor any delay in exercising any rights hereunder or
under any Note shall operate as a waiver of any rights of any holder of such
Note. As used herein, the term “this Agreement” and references thereto shall
mean this Agreement as it may from time to time be amended or supplemented.
 
Section 17.4.Notes held by Company, Etc. Solely for the purpose of determining
whether the holders of the requisite percentage of the aggregate principal
amount of Notes then outstanding approved or consented to any amendment, waiver
or consent to be given under this Agreement, the Notes, the Subsidiary Guaranty
or the Intercreditor Agreement, or have directed the taking of any action
provided herein, in the Notes, the Subsidiary Guaranty or the Intercreditor
Agreement to be taken upon the direction of the holders of a specified
percentage of the aggregate principal amount of Notes then outstanding, Notes
directly or indirectly owned by the Company or any of its Affiliates shall be
deemed not to be outstanding.
 
Section 18.
Notices.

 
All notices and communications provided for hereunder shall be in writing and
sent (a) by telefacsimile if the sender on the same day sends a confirming copy
of such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid). Any such notice must be sent:
 
(i)if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule A, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,
 
(ii)if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing, or
 
(iii)if to the Company, to the Company at its address set forth at the beginning
hereof to the attention of the Chief Financial Officer, with a copy at the same
address to the attention of the Company’s General Counsel, or at such other
address as the Company shall have specified to the holder of each Note in
writing.
 
Notices under this Section 18 will be deemed given only when actually received.
 
Section 19.
Reproduction of Documents.

 
This Agreement and the Subsidiary Guaranty and all documents relating thereto,
including, without limitation, (a) consents, waivers and modifications that may
hereafter be executed, (b) documents received by any Purchaser at the Closing
(except the Notes themselves), and (c) financial statements, certificates and
other information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital or other similar process and such Purchaser may destroy any original
document so reproduced. The Company agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit the
Company or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.
 
Section 20.
Confidential Information.

 
For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Company or such Subsidiary;
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by such
Purchaser or any Person acting on such Purchaser’s behalf, (c) otherwise becomes
known to such Purchaser other than through disclosure by the Company or any
Subsidiary or (d) constitutes financial statements delivered to such Purchaser
under Section 7.1 that are otherwise publicly available. Each Purchaser will
maintain the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser; provided that such
Purchaser may deliver or disclose Confidential Information to (i) its directors,
trustees, officers, employees, agents, attorneys and affiliates (to the extent
such disclosure reasonably relates to the administration of the investment
represented by its Notes), (ii) its financial advisors and other professional
advisors who agree to hold confidential the Confidential Information
substantially in accordance with the terms of this Section 20, (iii) any other
holder of any Note, (iv) any Institutional Investor to which it sells or offers
to sell such Note or any part thereof or any participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 20), (v) any Person
from which it offers to purchase any security of the Company (if such Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by the provisions of this Section 20), (vi) any federal or state
regulatory authority having jurisdiction over such Purchaser, (vii) the NAIC or
the SVO or, in each case, any similar organization, or any nationally recognized
rating agency that requires access to information about such Purchaser’s
investment portfolio, or (viii) any other Person to which such delivery or
disclosure may be necessary or appropriate (w) to effect compliance with any
law, rule, regulation or order applicable to such Purchaser, (x) in response to
any subpoena or other legal process, (y) in connection with any litigation to
which such Purchaser is a party or (z) if an Event of Default has occurred and
is continuing, to the extent such Purchaser may reasonably determine such
delivery and disclosure to be necessary or appropriate in the enforcement or for
the protection of the rights and remedies under such Purchaser’s Notes and this
Agreement. Each holder of a Note, by its acceptance of a Note, will be deemed to
have agreed to be bound by and to be entitled to the benefits of this Section 20
as though it were a party to this Agreement. On reasonable request by the
Company in connection with the delivery to any holder of a Note of information
required to be delivered to such holder under this Agreement or requested by
such holder (other than a holder that is a party to this Agreement or its
nominee), such holder will enter into an agreement with the Company embodying
the provisions of this Section 20.
 
Section 21.
Substitution of Purchaser.

 
Each Purchaser shall have the right to substitute any one of its Affiliates as
the purchaser of the Notes that it has agreed to purchase hereunder, by written
notice to the Company, which notice shall be signed by both such Purchaser and
such Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6. Upon receipt
of such notice, any reference to such Purchaser in this Agreement (other than in
this Section 21) shall be deemed to refer to such Affiliate in lieu of such
original Purchaser. In the event that such Affiliate is so substituted as a
Purchaser hereunder and such Affiliate thereafter transfers to such original
Purchaser all of the Notes then held by such Affiliate, upon receipt by the
Company of notice of such transfer, any reference to such Affiliate as a
“Purchaser” in this Agreement (other than in this Section 21) shall no longer be
deemed to refer to such Affiliate, but shall refer to such original Purchaser,
and such original Purchaser shall again have all the rights of an original
holder of the Notes under this Agreement.
 
Section 22.
Miscellaneous.

 
Section 22.1.Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.
 
Section 22.2.Payments Due on Non-Business Days. Anything in this Agreement or
the Notes to the contrary notwithstanding (but without limiting the requirement
in Section 8.4 that the notice of any optional prepayment specify a Business Day
as the date fixed for such prepayment), any payment of principal of or
Make-Whole Amount or interest on any Note that is due on a date other than a
Business Day shall be made on the next succeeding Business Day without including
the additional days elapsed in the computation of the interest payable on such
next succeeding Business Day; provided that if the maturity date of any Note is
a date other than a Business Day, the payment otherwise due on such maturity
date shall be made on the next succeeding Business Day and shall include the
additional days elapsed in the computation of interest payable on such next
succeeding Business Day.
 
Section 22.3.Accounting Terms. All accounting terms used herein which are not
expressly defined in this Agreement have the meanings respectively given to them
in accordance with GAAP. Except as otherwise specifically provided herein, (i)
all computations made pursuant to this Agreement shall be made in accordance
with GAAP and (ii) all financial statements shall be prepared in accordance with
GAAP.
 
Section 22.4.Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.
 
Section 22.5.Construction, Etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.
 
For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.
 
Section 22.6.Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.
 
Section 22.7.Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of Illinois, excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.
 
Section 22.8.Jurisdiction and Process; Waiver of Jury Trial. (a) The Company
irrevocably submits to the non-exclusive jurisdiction of any Illinois State or
federal court sitting in Chicago, Illinois, over any suit, action or proceeding
arising out of or relating to this Agreement or the Notes. To the fullest extent
permitted by applicable law, the Company irrevocably waives and agrees not to
assert, by way of motion, as a defense or otherwise, any claim that it is not
subject to the jurisdiction of any such court, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
brought in any such court and any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.
 
(b)The Company consents to process being served by or on behalf of any holder of
a Note in any suit, action or proceeding of the nature referred to in
Section 22.8(a) by delivering a copy thereof in the manner for delivery of
notices specified in Section 18, to CT Corporation, with an office on the date
hereof at 208 South LaSalle Street, Chicago, Illinois 60604, as its agent for
the purpose of accepting service of any process within the State of Illinois.
The Company agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service. The Company shall pay all costs and expenses of CT
Corporation in connection herewith.
 
(c)Nothing in this Section 22.8 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against the Company in
the courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.
 
(d)The parties hereto hereby waive trial by jury in any action brought on or
with respect to this Agreement, the Notes or any other document executed in
connection herewith or therewith.
 
*     *     *     *     *

--


--------------------------------------------------------------------------------



 
If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.
 
Very truly yours,


Modine Manufacturing Company






By
Name:
Title:


This Agreement is hereby accepted and agreed to as of the date thereof.


[Variation]







 
By
 

Name:
Title:
 



 


--------------------------------------------------------------------------------




 
Information Relating to Purchasers


 


 
Name and Address of Purchaser
Principal Amount of
Notes to Be Purchased
American Family Life Insurance Company
6000 American Parkway
Madison, Wisconsin 53783-0001
Attention: Investment Division-Private Placements
 
U.S. $6,000,000
 

 
Payments
 
All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Modine Manufacturing Co., 4.91% Senior Notes due 2015, PPN 607828 B@ 8,
principal or interest”) to:


US Bank, N.A.
Trust Services
60 Livingston Ave., St. Paul, MN 55107-2292
ABA #091000022
Beneficial Account #180183083765
FFC to American Family Trust Account #000018012500 for AFLIC-Traditional
Portfolio
Credit for CUSIP # 607828 B@ 8
 
Notices
 
All notices and communications, including notices with respect to payments and
written confirmation of each such payment as well as quarterly and annual
financial statements, to be addressed as first provided above. Audit
confirmations should be sent to “Attn: Treasury Department” at the same address.
 
Name of Nominee in which Notes are to be issued: BAND & Co.
 
Taxpayer I.D. Number: 39-6040365

A-




--------------------------------------------------------------------------------





 
Name and Address of Purchaser
Principal Amount of
Notes to Be Purchased
American Family Life Insurance Company
6000 American Parkway
Madison, Wisconsin 53783-0001
Attention: Investment Division-Private Placements
 
U.S. $3,000,000

 
Payments
 
All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Modine Manufacturing Co., 4.91% Senior Notes due 2015, PPN 607828 B@ 8,
principal or interest”) to:


US Bank, N.A.
Trust Services
60 Livingston Ave., St. Paul, MN 55107-2292
ABA #091000022
Beneficial Account #180183083765
FFC to American Family Trust Account #000018012510 for AFLIC-Universal Life
Portfolio
Credit for CUSIP # 607828 B@ 8
 
Notices
 
All notices and communications, including notices with respect to payments and
written confirmation of each such payment as well as quarterly and annual
financial statements, to be addressed as first provided above. Audit
confirmations should be sent to “Attn: Treasury Department” at the same address.
 
Name of Nominee in which Notes are to be issued: BAND & Co.
 
Taxpayer I.D. Number: 39-6040365



A-




--------------------------------------------------------------------------------





 
Name and Address of Purchaser
Principal Amount of
Notes to Be Purchased
Country Life Insurance Company
1705 N Towanda Avenue
Bloomington, Illinois 61702
Attention: Investments
Telephone: (309) 821-6260
Fax: (309) 821-6301
 
U.S. $6,000,000

 
Payments
 
All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds to:


Northern Trust Chgo/Trust
ABA Number 071000152
Wire Account Number 5186041000
For Further Credit to: 26-02712
Account Name:  Country Life Insurance Company
Representing P & I on (list security) [BANK]


Accompanying Information: Modine Manufacturing Co., 4.91% Senior Note,
PPN 607828 B@ 8, due date and application (as among principal, premium and
interest) of the payment being made.
 
Notices
 
All notices and communications to be addressed as first provided above, except
notices with respect to payments and written confirmation of each such payment,
to be addressed:


Country Life Insurance Company
Attention: Investment Accounting
1705 N Towanda Avenue
Bloomington, Illinois 61702
Telephone: (309) 821-6348
Fax: (309) 821-2800
 
Name of Nominee in which Notes are to be issued: None



A-




--------------------------------------------------------------------------------



 


 
Name and Address of Purchaser
Principal Amount of
Notes to Be Purchased
Modern Woodmen of America
1701 First Avenue
Rock Island, Illinois 61201
Attention: Investment Department
Fax: (309) 793-5688
Investment.Department@Modern-Woodmen.org
 
U.S. $12,000,000

 
Payments
 
All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:


The Northern Trust Company
50 South LaSalle Street
Chicago, IL 60675
ABA No. 071-000-152
Account Name: Modern Woodmen of America
Account Number 84352


Each such wire transfer shall set forth the name of the Company, the full title
(including the applicable coupon rate and final maturity date) of the Notes, a
reference to PPN #: 607828 B@ 8 and the due date and application (as among
principal, premium and interest) of the payment being made.


 
Notices
 
All notices and communications to be addressed as first provided above, except
notices with respect to payments and written confirmation of each such payment,
to be addressed Attention: Investment Accounting Department, fax no. (309)
793-5688
 
Name of Nominee in which Notes are to be issued: None
 
Taxpayer I.D. Number: 36-1493430

A-




--------------------------------------------------------------------------------



 


 
Name and Address of Purchaser
Principal Amount of
Notes to Be Purchased
MTL Insurance Company
c/o Prudential Private Placement Investors, L.P.
Gateway Center 3, 18th Floor
100 Mulberry Street
Newark, NJ 07102-4077
Attention: Albert Trank, Managing Director
Telephone: (973) 802-8608
Facsimile: (973) 367-3234
 
U.S. $3,150,000

 
Payments
 
All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:


Northern Chgo/Trust
ABA # 071000152
Credit Wire Account # 5186061000
FFC: 26-32065/MTL Insurance Company - Prudential
 
Each such wire transfer shall set forth the name of the Company, a reference to
“4.91% Senior Notes due 2015, PPN 607828 B@ 8” and the due date and application
(as among principal, interest and Make-Whole Amount) of the payment being made.
 
Notices
 
All notices and communications (other than notices with respect to payments and
written confirmation of each such payment) to be addressed as first provided
above.
 
All other communications and notices with respect to payment and written
confirmation of each such payment to be addressed to:
 
MTL Insurance Company
1200 Jorie Blvd.
Oak Brook, IL 60522-9060
Attention: Margaret Culkeen
 
Name of Nominee in which Notes are to be issued: None
 
Taxpayer I.D. Number: 36-1516780

A-




--------------------------------------------------------------------------------



 


 
Name and Address of Purchaser
Principal Amount of
Notes to Be Purchased
The Prudential Life Insurance Company Ltd.
c/o Prudential Capital Group
Gateway Center 3, 18th Floor
100 Mulberry Street
Newark, NJ 07102
Attention: Albert Trank, Managing Director
Tel: (973) 802-8608
Fax: (973) 367-3234
E-mail: albert.trank@prudential.com
 
U.S. $8,500,000

 
Payments
 
All principal, interest and Make-Whole Amount payments on account of Notes held
by such purchaser shall be made by wire transfer of immediately available funds
for credit to:


JPMorgan Chase Bank
New York, NY
ABA No.: 021-000-021
Account No.: 304243809
Account Name: The Prudential Life Insurance Company, Ltd.
 
Each such wire transfer shall set forth the name of the Company, a reference to
“4.91% Senior Notes due 2015, Security No. INV07211, PPN 607828 B@ 8” and the
due date and application (as among principal, interest and Make-Whole Amount) of
the payment being made.
 
All payments, other than principal, interest or Make-Whole Amount, on account of
Notes held by such purchaser shall be made by wire transfer of immediately
available funds for credit to:


JPMorgan Chase Bank
New York, NY
ABA No. 021-000-021
Account No. 304199036
Account Name: Prudential International Insurance Service Co.


Each such wire transfer shall set forth the name of the Company, a reference to
"4.91% Senior Notes due 2015, Security No. INV07211, PPN 607828 B@ 8" and the
due date and application (e.g., type of fee) of the payment being made.
 
Notices
 
All notices and communications (other than for notices related to payments) to
be addressed as first provided above.
 
Address for Notices related to payments:


Prudential Capital Group
2-13-10, Nagatacho
Chiyoda-ku, Tokyo 100-0014, Japan
Telephone: 81-3-5501-5190
Facsimile: 81-03-5501-5037
email: osamu.egi@prudential.com
Attention: Osamu Egi, Team Leader of Financial Reporting Team
 
Name of Nominee in which Notes are to be issued: None
 
Taxpayer I.D. Number: 00544574
 


 



A-




--------------------------------------------------------------------------------



 


 
Name and Address of Purchaser
Principal Amount of
Notes to Be Purchased
Prudential Retirement Insurance and
Annuity Company
Prudential Private Placement Investors, L.P.
Gateway Center 3, 18th Floor
100 Mulberry Street
Newark, NJ 07102
Attention: Albert Trank, Managing Director
Telephone: (973) 802-8608
Facsimile: (973) 367-3234
 
U.S. $6,850,000

 
Payments
 
All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:


JP Morgan Chase
ABA No. 021000021
Account No. P86351 (please do not include spaces)
 
Each such wire transfer shall set forth the name of the Company, a reference to
“4.91% Senior Notes due 2015, PPN 607828 B@ 8” and the due date and application
(as among, principal, interest and Make-Whole Amount) of the payment being made.
 
Notices
 
All notices and communications (other than notices with respect to payments and
written confirmation of each such payment) to be addressed as first provided
above.
 
All other communications and notices with respect to payment and written
confirmation of each such payment to be addressed to:


Prudential Private Placement Investors, L.P.
c/o Prudential Investment Management, Inc.
Private Placement Trade Management
PRIAC Administration
Gateway Center Four, 7th Floor
100 Mulberry Street
Newark, NJ 07102
Telephone: (973) 802-8107
Facsimile: (800) 224-2278




 
Name of Nominee in which Notes are to be issued: None
 
Taxpayer I.D. Number: 06-1050034

A-




--------------------------------------------------------------------------------



 


 
Name and Address of Purchaser
Principal Amount of
Notes to Be Purchased
Prudential Retirement Insurance and
Annuity Company
c/o Prudential Capital Group
Two Prudential Plaza, Suite 5600
180 N. Stetson Avenue
Chicago, IL 60601
Attention: Managing Director
 
U.S. $1,500,000

 
Payments
 
All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:


JP Morgan Chase Bank
New York, NY
ABA No. 021000021
Account No. P86338 (please do not include spaces)
 
Each such wire transfer shall set forth the name of the Company, a reference to
“4.91% Senior Notes due 2015, Security No. INV07211, PPN 607828 B@ 8” and the
due date and application (as among, principal, interest and Make-Whole Amount)
of the payment being made.
 
Notices
 
All notices and communications (other than notices with respect to payments and
written confirmation of each such payment) to be addressed as first provided
above.
 
All other communications and notices with respect to payments and written
confirmation of each such payment to be addressed to:
 
Prudential Retirement Insurance and Annuity Company
c/o Prudential Investment Management, Inc.
Private Placement Trade Management
PRIAC Administration
Gateway Center Four, 7th Floor
100 Mulberry Street
Newark, NJ 07102
Telephone: (973) 802-8107
Facsimile: (800) 224-2278
 
Name of Nominee in which Notes are to be issued: None
 
Taxpayer I.D. Number: 06-1050034

A-




--------------------------------------------------------------------------------





 
Name and Address of Purchaser
Principal Amount of
Notes to Be Purchased
Standard Insurance Company
19225 NW Tanasbourne Drive
Hillsboro, OR 97124
Attention: Kim Ceserani
Tel: (503) 321-8434
Fax: (503) 478-5890
 
U.S. $3,000,000

 
Payments
 
All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Modine Manufacturing Company Senior Notes due 2015, PPN # 607828 B@ 8,
principal, premium or interest”) to:


Bank of New York
ABA Number: 021000018
BBK = IOC 363
Account Name:  Standard Insurance Company
Account Number: 343087
Representing P & I on (list PPN & description of payment)
 
Notices:
 
All notices of payments on or in respect of the Notes and written confirmation
of each such payment to:
 
Bank of New York (BNY) Western Trust Company
Attention: Janine Barker
Two Union Square, Suite 520
601 Union Street
Seattle, WA 98101-2321
Tel: (206) 224-3122
Fax: (206) 224-3138
 
Duplicate payment notices, compliance information, financials and all other
correspondence to be addressed as first provided above.
 
Name of Nominee in which Notes are to be issued: HARE & Co.


Taxpayer I.D. Number: 93-0242990

A-




--------------------------------------------------------------------------------



 


 
Name and Address of Purchaser
Principal Amount of
Notes to Be Purchased
State Farm Life and Accident Assurance
Company
One State Farm Plaza
Bloomington, Illinois 61710
Attention: Investment Department E-8
 
U.S. $1,000,000

 
Payments
 
All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds to:


JPMorganChase
ABA #021000021
Attention: SSG Private Income Processing
A/C #900 9 000200


for further credit to: State Farm Life and Accident Assurance Company
Custody Account #G06895
Ref: PPN# 607828 B@ 8 Rate: 4.91% Maturity Date: due September 2015
 
Notices
 
All notices and communications to be addressed as first provided above, except
notices with respect to payment, and written confirmation of each such payment,
to be addressed Attention: Investment Accounting Department D-3.
 
Name of Nominee in which Notes are to be issued: None
 
Taxpayer I.D. Number: 37-0805091
 



A-




--------------------------------------------------------------------------------



 


 
Name and Address of Purchaser
Principal Amount of
Notes to Be Purchased
State Farm Life Insurance Company
One State Farm Plaza
Bloomington, Illinois 61710
Attention: Investment Department E-8
 
U.S. $14,000,000

 
Payments
 
All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds to:


JPMorganChase
ABA #021000021
Attention: SSG Private Income Processing
A/C #900 9 000200


for further credit to: State Farm Life Insurance Company
Custody Account #G06893
Ref: PPN# 607828 B@ 8 Rate: 4.91% Maturity Date: due September 2015
 
Notices
 
All notices and communications to be addressed as first provided above, except
notices with respect to payment, and written confirmation of each such payment,
to be addressed Attention: Investment Accounting Department D-3.
 
Name of Nominee in which Notes are to be issued: None
 
Taxpayer I.D. Number: 37-0533090
 



A-




--------------------------------------------------------------------------------



 


 
Name and Address of Purchaser
Principal Amount of
Notes to Be Purchased
State of Wisconsin Investment Board
121 East Wilson Street
Madison, Wisconsin 53702
Attention: Portfolio Manager, Private Markets
Group - Wisconsin Private Debt Portfolio
 
U.S. $5,000,000

 
Payments
 
All payments are to be made on or before 11:00 a.m. local time on each payment
date in immediately available funds to:


ABA #011-00-1234 Mellon/Boston Safe Deposit
For credit to the State of Wisconsin Investment Board
Account #064300
 
With notice of payment, including a message as to the source (identifying the
security by name and CUSIP number) and application of funds, copy of notice of
payment to:


Linda Nelson
Accounting Supervisor
State of Wisconsin Investment Board
121 East Wilson Street
P.O. Box 7842
Madison, Wisconsin 53707-7842
Phone: (608) 267-7463
Fax: (608) 266-2436
 
Address for notices other than confirmation of payment is:


Postal Address
State of Wisconsin Investment Board
121 East Wilson Street
P.O. Box 7842
Madison, Wisconsin 53707-7842
Attention: Portfolio Manager, Private Markets Group-Wisconsin Private Debt
Portfolio




Street Address
State of Wisconsin Investment Board
121 East Wilson Street
Madison, Wisconsin 53703
Attention: Portfolio Manager, Private Markets Group-Wisconsin Private Debt
Portfolio


 
Name of Nominee in which Notes are to be issued: None
 
Taxpayer I.D. Number: 39-6006423

A-




--------------------------------------------------------------------------------



 


 
Name and Address of Purchaser
Principal Amount of
Notes to Be Purchased
Woodmen of the World Life Insurance
Society
1700 Farnam Street
Omaha, Nebraska 68102
Attention: Securities Department
Telecopier Number: (402) 342-5136
 
U.S. $5,000,000

 
Payments
 
All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Modine Manufacturing Co., 4.91% Senior Notes due 2015, PPN 607828 B@ 8,
principal or interest”) to:


U.S. Bank, N.A.
ABA #104000029
1700 Farnam Street
Omaha, Nebraska 68102


for credit to: Woodmen of the World Life Insurance Society
Account Number 1-487-477-7-0730
 
Notices
 
All notices and communications, including notices with respect to payments and
written confirmation of each such payment, to be addressed as first provided
above.
 
Name of Nominee in which Notes are to be issued: None
 
Taxpayer I.D. Number: 47-0339250
 


 



Schedule A
(to Note Purchase Agreement)


--------------------------------------------------------------------------------




Defined Terms
 
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
 
“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and with respect to the Company, shall include any Person beneficially
owning or holding, directly or indirectly, 10% or more of any class of voting or
equity interests of the Company or any Subsidiary or any corporation of which
the Company and its Subsidiaries beneficially own or hold, in the aggregate,
directly or indirectly, 10% or more of any class of voting or equity interests.
As used in this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Company.
 
“Aftermarket Disposition” means the spin off by the Company of its aftermarket
business, which occurred on July 22, 2005, all as more fully described in the
Company’s Form 8-K filed with the SEC on July 28, 2005.
 
“Anti-Terrorism Order” means Executive Order No. 13,224 of September 24, 2001,
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49, 079 (2001), as amended.
 
“Business Day” means (a) for the purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in Chicago, Illinois or New York, New York are required
or authorized to be closed.
 
“Capital Lease”means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.
 
“Closing” is defined in Section 3.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.
 
“Company” means Modine Manufacturing Company, a Wisconsin corporation or any
successor that becomes such in the manner prescribed in Section 10.5.
 
“Confidential Information” is defined in Section 20.
 
“Consolidated Adjusted Net Worth” means, as of the date of any determination
thereof Consolidated Net Worth, minus all Investments of the Company and its
Subsidiaries other than Permitted Investments.
 
“Consolidated EBITDA” means, for the Company and its Subsidiaries for any
period, an amount equal to the sum of (a) Consolidated Net Income for such
period plus (b) to the extent deducted in determining Consolidated Net Income
for such period, (i) Consolidated Interest Expense, (ii) income tax expense
determined on a consolidated basis in accordance with GAAP, (iii) depreciation
and amortization determined on a consolidated basis in accordance with GAAP, and
(iv) extraordinary non-cash charges, determined on a consolidated basis in
accordance with GAAP, in each case for such period; provided, however, that the
Consolidated Net Income, Consolidated Interest Expense, income tax expense,
depreciation, amortization and extraordinary non-cash charges of any Person
acquired during such period that accrue prior to the date such Person becomes a
Subsidiary or is merged into or consolidated with or otherwise acquired by the
Company or any Subsidiary, shall be included in Consolidated EBITDA, on a pro
forma basis as if such acquisition had been consummated on the first day of such
period.
 
“Consolidated Interest Expense” means, for the Company and its Subsidiaries for
any period determined on a consolidated basis in accordance with GAAP, the sum
of (a) total interest expense, including without limitation the interest
component of any payments in respect of Capital Leases capitalized or expensed
during such period (whether or not actually paid during such period) plus
(b) the net amount payable (or minus the net amount receivable) under Swap
Contracts during such period (whether or not actually paid or received during
such period).
 
“Consolidated Net Income” means, for the Company and its Subsidiaries for any
period, the net income (or loss) of the Company and its Subsidiaries for such
period determined on a consolidated basis in accordance with GAAP, but excluding
therefrom (to the extent otherwise included therein) (a) any extraordinary gains
or losses, (b) any gains attributable to write-ups of assets, and (c) any equity
interest of the Company or any Subsidiary of the Company in the unremitted
earnings or losses of any Person that is not a Subsidiary, and (d) any income
(or loss) of any Person accrued prior to the date it becomes a Subsidiary or is
merged into or consolidated with or otherwise acquired by the Company or any
Subsidiary.
 
“Consolidated Net Worth” means, as of the date of any determination thereof the
amount of the capital stock accounts (net of treasury stock, at cost) plus (or
minus in the case of a deficit) the surplus in retained earnings of the Company
and its Subsidiaries as determined in accordance with GAAP.
 
“Consolidated Total Assets” means as of the date of any determination thereof,
total assets of the Company and its Subsidiaries determined on a consolidated
basis in accordance with GAAP.
 
“Consolidated Total Debt”means, at any time, all Debt of the Company and its
Subsidiaries that would be reflected on a consolidated balance sheet of the
Company prepared in accordance with GAAP at such time, including Receivables
Transaction Attributed Indebtedness of any Subsidiary or other Person to whom
interests in accounts, notes receivable and rights related thereto have been
sold, conveyed or otherwise transferred by the Company or any Subsidiary in
connection with a Qualified Receivables Transaction, whether or not such
Subsidiary or other Person is consolidated with the Company under GAAP.
 
“Credit Agreement” means that certain Amended and Restated Credit Agreement
dated as of October 27, 2004, among the Company, Bank One, NA, as Agent, and the
other Lenders party thereto, as amended, modified, supplemented, restated,
refinanced or replaced from time to time.
 
“Debt” with respect to any Person means, at any time, without duplication,
 
(a)its liabilities for borrowed money and its redemption obligations in respect
of mandatorily redeemable Preferred Stock;
 
(b)its liabilities for the deferred purchase price of property acquired by such
Person (excluding accounts payable arising in the ordinary course of business
but including all liabilities created or arising under any conditional sale or
other title retention agreement with respect to any such property);
 
(c)(i) all liabilities appearing on its balance sheet in accordance with GAAP in
respect of Capital Leases and (ii) all liabilities which would appear on its
balance sheet in accordance with GAAP in respect of Synthetic Leases assuming
such Synthetic Leases were accounted for as Capital Leases;
 
(d)all liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities);
 
(e)all its liabilities in respect of letters of credit or instruments serving a
similar function issued or accepted for its account by banks and other financial
institutions (whether or not representing obligations for borrowed money);
 
(f)the aggregate Swap Termination Value of all Swap Contracts of such Person;
and
 
(g)Receivables Transaction Attributed Indebtedness of such Person; and
 
(h)any Guaranty of such Person with respect to liabilities of a type described
in any of clauses (a) through (g) hereof.
 
“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
 
“Default Rate” means that rate of interest that is the greater of (i) 2.0% per
annum above the rate of interest stated in clause (a) of the first paragraph of
the Notes or (ii) 2.0% over the rate of interest publicly announced by Bank One,
NA in Chicago, Illinois as its “base” or “prime” rate.
 
“Disclosure Documents” is defined in Section 5.3.
 
“Domestic Subsidiary” means each Subsidiary of the Company that is organized
under the laws of the United States of America or any state, territory or
possession thereof.
 
“Electronic Delivery” is defined in Section 7.1(a).
 
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under Section 414 of
the Code.
 
“Event of Default” is defined in Section 11.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time
in effect.
 
“Foreign Subsidiary” means each Subsidiary that is not a Domestic Subsidiary.
 
“Form 10-K” is defined in Section 7.1(b).
 
“Form 10-Q” is defined in Section 7.1(a).
 
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.
 
“Governmental Authority” means
 
(a)the government of
 
(i)the United States of America or any State or other political subdivision
thereof, or
 
(ii)any other jurisdiction in which the Company or any Subsidiary conducts all
or any part of its business, or which asserts jurisdiction over any properties
of the Company or any Subsidiary, or
 
(b)any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
 
“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:
 
(a)to purchase such indebtedness or obligation or any property constituting
security therefor;
 
(b)to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;
 
(c)to lease properties or to purchase properties or services primarily for the
purpose of assuring the owner of such indebtedness or obligation of the ability
of any other Person to make payment of the indebtedness or obligation; or
 
(d)otherwise to assure the owner of such indebtedness or obligation against loss
in respect thereof.
 
In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.
 
“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
any other substances, including all substances listed in or regulated in any
Environmental law that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage, or filtration of which is or
shall be restricted, regulated, prohibited or penalized by any applicable law
including, but not limited to, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum, petroleum products, lead based paint,
radon gas or similar restricted, prohibited or penalized substances.
 
“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1.
 
“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 5% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.
 
“Intercreditor Agreement” is defined in Section 2.2(b).
 
“Investments” means all investments, in cash or by delivery of property, made
directly or indirectly in any property or assets or in any Person, whether by
acquisition of shares of capital stock, Debt or other obligations or Securities
or by loan, advance, capital contribution or otherwise; provided that
“Investments” shall not mean or include routine investments in property to be
used or consumed in the ordinary course of business. Investments shall be valued
at the original cost thereof, without allowance for any subsequent write-off or
appreciation or depreciation therein, but less any amount repaid or recovered in
cash on account of capital or principal.
 
“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).
 
“Make-Whole Amount” is defined in Section 8.6.
 
“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Subsidiaries
taken as a whole.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets, or properties of the Company
and its Subsidiaries taken as a whole, or (b) the ability of the Company to
perform its obligations under this Agreement and the Notes, or (c) the validity
or enforceability of this Agreement, the Notes or the Subsidiary Guaranty.
 
“Memorandum” is defined in Section 5.3.
 
“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).
 
“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.
 
“Notes” is defined in Section 1.
 
“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.
 
“Permitted Investments” means, for the Company and its Subsidiaries on a
consolidated basis, the following Investments:
 
(a)Investments existing as of the date of the Closing and described on Schedule
10.2 hereto;
 
(b)Investments by the Company and its Subsidiaries in and to Subsidiaries,
including any Investment in a corporation which, after giving effect to such
Investment, will become a Subsidiary;
 
(c)Investments in property or assets to be used in the ordinary course of the
business of the Company and its Subsidiaries as described in Section 10.7 of
this Agreement;
 
(d)Investments in direct obligations of the United States of America or any
agency or instrumentality of the United States of America, the payment or
guarantee of which constitutes a full faith and credit obligation of the United
States of America, in either case, maturing within twelve months from the date
of acquisition thereof;
 
(e)demand deposit accounts maintained in the ordinary course of business with a
depository institution described in clause (i) of this definition ;
 
(f)Investments in (i) preferred stocks rated “A3” or better by Moody’s Investors
Service, Inc. (“Moody’s”) or “A-” or better by Standard & Poor’s Ratings Group
(“S&P”), (ii) adjustable rate preferred stock funds rated “A3” or better by
Moody’s or “A-” or better by S&P, and (iii) municipal notes with credit support
provided by, and putable (within a period not to exceed one year from the date
of acquisition) to, financial institutions rated “A” or better by Moody’s, S&P
or Fitch Ratings (“Fitch”);
 
(g)Investments in tax exempt variable rate demand notes rated “AA” or better by
Moody’s or S&P, provided that such notes permit the Company to require the
issuer to repurchase such notes after a period of not more than one year from
the date of acquisition thereof;
 
(h)with respect to Investments of a Foreign Subsidiary only, Investments in
direct obligations of the national government of the jurisdiction in which such
Foreign Subsidiary is organized and primarily and located, maturing within
twelve months from the date of acquisition thereof;
 
(i)Investments in certificates of deposit and time deposits maturing within 270
days from the date of issuance thereof, either (1) issued by a bank or trust
company organized under the laws of the United States or any State thereof,
Canada or any Province thereof, Japan, Great Britain, Germany, France, Italy,
Switzerland, the Netherlands, Austria, Hungary or South Korea, having capital,
surplus and undivided profits aggregating at least $100,000,000 (or the
equivalent under local currency); provided that at the time of acquisition
thereof by the Company or a Subsidiary, the senior unsecured long-term debt of
such bank or trust company or of the holding company of such bank or trust
company is rated “A-1” or better by S&P, or “P-1” or better by Moody’s, or
(2) issued by any bank or trust company organized under the laws of the United
States or any state thereof to the extent that such Investments are fully
insured by the Federal Depository Insurance Corporation;
 
(j)Investments in repurchase agreements with respect to any Security described
in clause (d) of this definition entered into with a depository institution or
trust company acting as principal described in clause (i) of this definition if
such repurchase agreements are by their terms to be performed by the repurchase
obligor and such repurchase agreements are deposited with a bank or trust
company of the type described in clause (i) of this definition;
 
(k)Investments in commercial paper of corporations organized under the laws of
the United States or any state thereof maturing in 270 days or less from the
date of issuance which, at the time of acquisition by the Company or any
Subsidiary, is accorded a rating of “A-1” or better by S&P or “P-2” or better by
Moody’s; and
 
(l)Investments of the Company not described in the foregoing clauses (a) through
(k), provided that the aggregate amount of all such Investments shall not at any
time exceed the greater of (i) $40,000,000 or (ii) 10% of Consolidated Net Worth
at such measurement date.
 
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.
 
“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.
 
“Preferred Stock” means any class of capital stock of a Person that is preferred
over any other class of capital stock (or similar equity interests) of such
Person as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such Person.
 
“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.
 
“Purchaser” is defined in the first paragraph of this Agreement.
 
“QPAM Exemption” means Prohibited Transaction Class Exemption 84-14 issued by
the United States Department of Labor.
 
“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in
Rule 144A(a)(1) under the Securities Act.
 
“Qualified Receivables Transaction” means any transaction or series of
transactions that may be entered into by the Company or any Subsidiary pursuant
to which the Company or any Subsidiary may sell, convey or otherwise transfer to
a newly-formed Subsidiary or other special-purpose entity, or any other Person,
any accounts or notes receivable and rights related thereto on a limited
recourse basis, provided that (a) in the opinion of a Responsible Officer of the
Company, such sale, conveyance or transfer is for fair value and in the best
interests of the Company and its Subsidiaries, (b) such sale, conveyance or
transfer qualifies as a sale under GAAP and (c) the Receivables Transaction
Attributed Indebtedness incurred in such transaction or series of transactions
and outstanding at any time thereafter does not at any time exceed 15% of
Consolidated Total Asset at the time of any determination.
 
“Receivables Transaction Attributed Indebtedness” means the aggregate amount of
obligations outstanding under the legal documentation entered into as part of
any Qualified Receivables Transaction on any date of determination that would be
characterized as principal if such qualified Receivables Transaction were
structured as a secured lending transaction rather than as a purchase.
 
“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (i) invests in Securities or bank loans, and (ii) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.
 
“Required Holders” means, at any time, the holders of at least 51% in principal
amount of the Notes at the time outstanding (exclusive of Notes then owned by
the Company or any of its Affiliates).
 
“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.
 
“Sale and Leaseback Transaction” means any arrangement whereby the Company or
any Subsidiary shall sell, transfer or otherwise dispose of any property owned
by the Company or any Subsidiary to any Person other than the Company or a
Subsidiary and thereupon the Company or any Subsidiary shall lease or intend to
lease, as lessee, the same property or any part thereof.
 
“SEC” shall mean the Securities and Exchange Commission of the United States, or
any successor thereto.
 
“Securities”or Security” shall have the same meaning as in Section 2(1) of the
Securities Act.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
 
“Senior Debt” means all Debt of the Company which is not expressed to be
subordinate or junior in rank to any other Debt of the Company.
 
“Senior Financial Officer” means the chief financial officer, treasurer or
controller of the Company.
 
“Shelf Note Purchase Agreement” means the Note Purchase and Private Shelf
Agreement dated as of September 29, 2000 between the Company and the purchasers
named therein, as amended to date, and as it may be further amended, modified,
supplemented, restated, refinanced or replaced from time to time.
 
“Shelf Notes” means the senior promissory notes of the Company issued from time
to time pursuant to the Shelf Note Purchase Agreement, severally, as such notes
may be amended, modified, supplemented, restated, refinanced or replaced from
time to time.
 
“Significant Subsidiary” means at any time any Subsidiary that would at such
time constitute a “significant subsidiary” (as such term is defined in
Regulation S-X of the Securities and Exchange Commission as in effect on the
date of Closing) of the Company.
 
“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership can and does ordinarily take major business actions
without the prior approval of such Person or one or more of its Subsidiaries).
Unless the context otherwise clearly requires, any reference to a “Subsidiary”
is a reference to a Subsidiary of the Company.
 
“Subsidiary Guarantor” is defined in Section 2.2(a) and shall include any
Subsidiary which is required to become a Subsidiary Guarantor pursuant to the
requirements of Section 9.8.
 
“Subsidiary Guaranty” is defined in Section 2.2(a) and shall include any
Subsidiary Guaranty delivered pursuant to Section 9.8.
 
“Subsidiary Stock” means, with respect to any Person, the stock or other equity
interests (or any options or warrants to purchase stock or other equity
interests or other Securities exchangeable for or convertible into stock or
other equity interests) of any subsidiary of such Person.
 
“SVO”means the Securities Valuation Office of the NAIC or any successor to such
Office.
 
“Swap Contract” means (a) any and all interest rate swap transactions, basis
swap transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward foreign exchange transactions, cap transactions, floor
transactions, currency options, spot contracts or any other similar transactions
or any of the foregoing (including, but without limitation, any options to enter
into any of the foregoing), and (b) any and all transactions of any kind, and
the related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement.
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amounts(s) determined as the
mark-to-market values(s) for such Swap Contracts, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts.
 
“Synthetic Lease” means, at any time, any lease (including leases that may be
terminated by the lessee at any time) of any property (a) that is accounted for
as an operating lease under GAAP and (b) in respect of which the lessee retains
or obtains ownership of the property so leased for U.S. federal income tax
purposes, other than any such lease under which such Person is the lessor.
 
“USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
 
“Wholly-owned Subsidiary” means, at any time, any Subsidiary one hundred percent
(100%) of all of the equity interests (except directors’ qualifying shares) and
voting interests of which are owned by any one or more of the Company and the
Company’s other Wholly-owned Subsidiaries at such time.
 



Schedule B
(to Note Purchase Agreement)


--------------------------------------------------------------------------------




[Form of Note]
 
This Note has not been registered under the Securities Act of 1933, as amended,
and, unless so registered, may not be transferred, sold or otherwise disposed of
except pursuant to an exemption from registration under said Act or if said Act
does not apply.
 
Modine Manufacturing Company
 
4.91% Senior Note due September 29, 2015
 
No. [_________] [Date]
 
$[____________] PPN 607828 B@8
 
For Value Received, the undersigned, Modine Manufacturing Company (herein called
the “Company”), a corporation organized and existing under the laws of the State
of Wisconsin, hereby promises to pay to [________________], or registered
assigns, the principal sum of [________________] Dollars (or so much thereof as
shall not have been prepaid) on September 29, 2015, with interest (computed on
the basis of a 360-day year of twelve 30-day months) on the unpaid balance
hereof at the rate of (a) 4.91% per annum from the date hereof, payable
semiannually, on the twenty-ninth day of March and September in each year,
commencing with the March 29 or September 29 next succeeding the date hereof,
until the principal hereof shall have become due and payable, and (b) to the
extent permitted by law, on any overdue payment of interest and, during the
continuance of an Event of Default, on such unpaid balance and on any overdue
payment of any Make-Whole Amount, at a rate per annum from time to time equal to
the greater of (i) 6.91% or (ii) 2.0% over the rate of interest publicly
announced by JPMorgan Chase Bank, N.A. from time to time in Chicago, Illinois as
its “base” or “prime” rate payable semiannually as aforesaid (or, at the option
of the registered holder hereof, on demand).
 
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of the Company in Racine, Wisconsin, or at such other place as
the Company shall have designated by written notice to the holder of this Note
as provided in the Note Purchase Agreement referred to below.
 
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of September 29, 2005 (as from
time to time amended, the “Note Purchase Agreement”), between the Company and
the respective Purchasers named therein and is entitled to the benefits thereof.
Each holder of this Note will be deemed, by its acceptance hereof, to have
(i) agreed to the confidentiality provisions set forth in Section 20 of the Note
Purchase Agreement and (ii) made the representation set forth in Section 6.3 of
the Note Purchase Agreement. Unless otherwise indicated, capitalized terms used
in this Note shall have the respective meanings ascribed to such terms in the
Note Purchase Agreement.
 
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.
 
This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.
 
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.
 
This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the State of Illinois, excluding
choice-of-law principles of the law of such State that would require application
of the laws of a jurisdiction other than such State.
Modine Manufacturing Company






By: /s/ Bradley C. Richardson
Name: Bradley C. Richardson
Title: VP, Finance and Chief Financial Officer
 

